Citation Nr: 1818638	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  13-33 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for acne vulgaris (now claimed as chloracne and cystic acne) with scars and, if so, whether the claim should be allowed.  

2.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine (also claimed as arthritis and neck problems).  

3.  Entitlement to service connection for cervical myelopathy and polyneuropathy of the right upper extremity (claimed as right hand problems). 

4.  Entitlement to service connection for a left hand disability (claimed as hand problems). 

5.  Entitlement to service connection for a right knee disability (claimed as knee problems). 

6.  Entitlement to service connection for a left knee meniscal tear and arthritis (claimed as knee problems). 

7.  Entitlement to service connection for a right shoulder disability.  

8.  Entitlement to service connection for a left shoulder disability.  

9.  Entitlement to an initial evaluation in excess of 20 percent for lumbosacral DDD prior to May 31, 2014, and in excess of 40 percent thereafter.  

10.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy.  

11.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy prior to October 12, 2016 and in excess of 20 percent thereafter.   

12.  Entitlement to an initial evaluation in excess of 30 percent for tension headaches.  

13.  Entitlement to an initial compensable evaluation for a surgical scar. 

14.  Entitlement to an earlier effective date than May 31, 2014, for service connection for right lower extremity radiculopathy.  

15.  Entitlement to an earlier effective date than May 31, 2014, for service connection for left lower extremity radiculopathy.  

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to September 1973.  He had nine months and 25 days of foreign or sea service and his decorations include the Republic of Vietnam Campaign Medal and the Vietnam Service Medal with one Bronze Star.  His military occupational specialty was a radio operator.  His last duty assignment was the USS New Orleans, LPH-11.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

Historically, a November 1974 rating decision denied service connection for acne, of which the Veteran was notified by RO letter of December 16, 1974.  

By letter of January 20, 2012 the Veteran was notified of a rating decision that day which granted service connection for a depressive disorder, not otherwise specified (NOS) with posttraumatic stress disorder (PTSD), which was assigned an initial 30 percent rating, effective March 26, 2010.  Service connection was granted for lumbosacral DDD which was assigned an initial 20 percent rating (under Diagnostic Code 5242), effective March 26, 2010.  Service connection was granted for a nervus on the medial aspect of the left side of the back (claimed as a mole) which was assigned an initial noncompensable rating, effective June 22, 2010.  This resulted in a combined disability rating of 40 percent since March 26, 2010.  Service connection was denied for, in part, a left knee disability and for arthritis and meniscal tear of the right knee.  Reopening of a claim for service connection for acne vulgaris with scars (claimed as chloracne and cystic acne) was denied because it was determined that new and material evidence had not been submitted.  

By letter of May 30, 2012, the Veteran was notified of a rating decision of May 29, 2012 which denied service connection for cervical DDD; denied service connection for tension headaches (claimed as migraines and sinus headaches); denied service connection for cervical myelopathy and polyneuropathy of the right upper extremity and left upper extremity (claimed as right and left hand problems); and denied a TDIU rating.  

In July 2012 the Veteran's Notice of Disagreement (NOD) was received as to the January and May 2012 rating decisions.  

A September 16, 2013 rating decision granted service connection for tension headaches which was assigned an initial 30 percent rating, effective March 26, 2010.  This resulted in a combined disability evaluation of 60 percent from March 26, 2010.  The Veteran was notified of this decision by RO letter of November 14, 2013.  

A Statement of the Case (SOC) was issued on November 14, 2013, addressing the denials of service connection for: cervical DDD, cervical myelopathy and polyneuropathy of the right and left upper extremities, disabilities of each knee, and acne vulgaris with scars.  

In December 2013 an NOD was received from the Veteran's attorney as to the assignment of the initial 30 percent rating for tension headaches.  

In VA Form 9 of December 2013 the Veteran requested a Board videoconference.  A transcript of the Veteran's testimony on May 21, 2015 before a Decision Review Officer (DRO) in support of his claims is of record.  In a letter dated October 16, 2015, the Veteran's attorney renewed a request for a Board videoconference.  However, by letter dated May 18, 2016, attached to an additional VA Form 9, the Veteran's attorney specifically waived the right to a Board hearing as to all issues raised on appeal, as was again done in the attorney's June 23, 2016 letter.  

An October 29, 2015 rating decision increased the 30 percent rating for a depressive disorder, NOS, with PTSD from 30 percent to 50 percent effective May 29, 2015; and granted service connection for radiculopathy of each lower extremity, assigning initial 10 percent ratings for each, effective May 29, 2015; and granted service connection for a surgical scar (associated with lumbosacral DDD) which was assigned an initial noncompensable rating, effective May 29, 2015.  That rating denied service connection for disability of the right and left shoulders, and continued the 20 percent rating for lumbosacral DDD.  This resulted in an increase in the combined disability rating from 60 percent to 80 percent, effective May 29, 2015.  

In February 2016 the Veteran's NOD was received as to the October 2015 rating decision denial of service connection for each shoulder disorder; the initial noncompensable rating for a surgical scar; and the initial 10 percent ratings for radiculopathy of each lower extremity.  It also addressed the previous disability rating assigned for lumbosacral DDD, but it did not address the matter of the increase in the rating for the service-connected psychiatric disorder.  Thus, the matter of the proper rating for the service-connected psychiatric disorder is not before the Board.  

A March 30, 2016 rating decision granted an earlier effective date for the 50 percent rating for service-connected depressive disorder (NOS) with PTSD as of July 2, 2014 (date of VA examination).  Also, earlier effective dates for service connection for radiculopathy of each lower extremity were granted as of May 31, 2014 (date of VA examination) (with 10 percent ratings for each as of that date).  Also, the 20 percent rating for lumbosacral DDD was increased to 40 percent, effective May 31, 2014 (date of VA examination).  This resulted in there being a combined disability rating of 60 percent from March 26, 2010, and 80 percent from May 31, 2014.  An NOD was received as to these determinations in June 2016.  

On April 18, 2016 an SOC was issued as to service connection for right and left shoulder disorders; a rating in excess of 30 percent for tension headaches; a rating in excess of 40 percent for lumbosacral DDD; 10 percent ratings each for radiculopathy of each lower extremity; and a noncompensable rating for a surgical scar.  

On April 18, 2016 a Supplemental SOC (SSOC) was issued as to service connection for cervical DDD; cervical myelopathy and polyneuropathy of each upper extremity; service connection for disability of the right and left hands; service connection for disability of each knee; service connection for acne vulgaris; and a TDIU rating.  

An October 19, 2016 rating decision granted a 20 percent rating for left lower extremity radiculopathy retroactively to May 31, 2014; and granted an increase in the 10 percent rating for right lower extremity radiculopathy to 20 percent effective October 12, 2016 (date of VA examination).  This resulted in there having been a combined disability rating of 60 percent from March 26, 2010; 80 percent from May 31, 2014; and 90 percent from July 2, 2014.  

A November 22, 2016 SOC addressed effective dates earlier than May 31, 2014, for service connection for radiculopathy of each lower extremity, as well as an effective date prior to May 31, 2014 for a 40 percent rating for lumbosacral DDD.  However, as to the latter issue, this appeal stems from the initial rating assigned for lumbosacral DDD (originally 20 percent and later increased to 40 percent as of May 31, 2014) and, so, the claim for an increased rating for lumbosacral DDD incorporates the matter of the proper effective date and, as such, is not a separate issue for appellate consideration.  

A November 7, 2017 rating decision granted service connection for traumatic brain injury (TBI) to include vertigo and syncope and PTSD, to include major depressive disorder, and assigned an evaluation of 70 percent effective January 11, 2017 (date of receipt of claim).  This rating decision combined into a single rating the previously rated service-connected psychiatric disability with residuals of a TBI, thus assigning a single disability rating because a VA PTSD examination noted that the PTSD and TBI symptoms overlapped and under the new TBI regulation (which went in to effect on October 23, 2008) a single rating was assigned which better assessed the overall impaired functioning due to both conditions.  However, this did not change the combined disability rating.  

On November 27, 2017, the Veteran's attorney filed VA Form 21-526EZ, claiming service connection for heart disease, including residuals of a myocardial infarction.  This matter has not been adjudicated by the RO and, so, is not before the Board.  38 C.F.R. § 19.9(b).  

In January 2018 the Veteran's attorney filed a Motion to Advance on the Docket and submitted an accompanying sworn statement by the Veteran to his ill health following a heart attack.  By letter dated February 22, 2018 the Motion to Advance on the Docket was granted pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The issue of de novo adjudication of the claim for service connection for acne vulgaris (now claimed as chloracne and cystic acne) being remanded is addressed in the REMAND portion of the decision below and is REMANDED.


FINDINGS OF FACT

1.  A November 1974 rating decision denied service connection for acne, of which the Veteran was notified by RO letter of December 16, 1974.  He did not appeal that decision and it is final.  

2.  Additional evidence received since the RO's 1974 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for acne and raises a reasonable possibility of substantiating the claim of entitlement to service connection for acne.

3.  DDD of the cervical spine was not incurred during service, arthritis did not manifest within one year of service discharge, and is not related to any inservice event or injury. 

4.  Cervical myelopathy and polyneuropathy of the right upper extremity were not incurred during service, arthritis did not manifest within one year of service discharge, and they are not related to any inservice event or injury.  

5.  A left hand disability was not incurred during service, arthritis did not manifest within one year of service discharge, and is not related to any inservice event or injury.  

6.  A right knee disability was not incurred during service, arthritis did not manifest within one year of service discharge, and is not related to any inservice event or injury.  

7.  A left knee meniscal tear and arthritis was not incurred during service, arthritis did not manifest within one year of service discharge, and is not related to any inservice event or injury.  

8.  A right shoulder disability was not incurred during service, arthritis did not manifest within one year of service discharge, and is not related to any inservice event or injury.  

9.  A left shoulder disability was not incurred during service, arthritis did not manifest within one year of service discharge, and is not related to any inservice event or injury.  

10.  Prior to May 31, 2014, the Veteran's lumbosacral DDD was not manifested by incapacitating episodes requiring bedrest prescribed by a physician; thoracolumbar flexion of 30 degrees or less; any form of ankylosis; or vertebral fracture residuals.  

11.  Since May 31, 2014, the Veteran's lumbosacral DDD had not been manifested by incapacitating episodes requiring bedrest prescribed by a physician; unfavorable thoracolumbar ankylosis; or unfavorably ankylosis of the entire spine.  

12.  The Veteran's left lower extremity sciatic radiculopathy has been no more than moderate.  

13.  Prior to October 22, 2015, the Veteran's right lower extremity sciatic radiculopathy was no more than mild.  

14.  Since October 22, 2015, the Veteran's right lower extremity sciatic radiculopathy had been no more than moderate.  

15.  Prior to VA examination on August 2, 2017 the Veteran's tension headaches had not been completely prostrating and prolonged such as to produce severe economic inadaptability.  

16.   Since VA examination on August 2, 2017 the Veteran's headaches have been so prostrating and prolonged as to cause severe economic inadaptability.  

17.  The Veteran's PO lumbosacral scar is superficial, stable, asymptomatic, and not productive of functional impairment or disability.  

18.  The Veteran's claim for service connection for bilateral lower extremity radiculopathy secondary to service-connected low back disability was received on May 29, 2015 and there is no evidence of any correspondence prior thereto which may be construed as an informal claim for benefits.  

19.  The Veteran's service-connected disabilities preclude obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The November 1974 rating decision that denied service connection for acne is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

2.  New and material evidence has been submitted to reopen the claim for service connection for acne, now claimed as chloracne.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  The criteria for service connection for DDD of the cervical spine are not met.  38 U.S.C. §§ 1110, 1112, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

4.  The criteria for service connection for cervical myelopathy and polyneuropathy of the right upper extremity are not met.  38 U.S.C. §§ 1110, 1112, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for a left hand disability are not met.  38 U.S.C. §§ 1110, 1112, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

6.  The criteria for service connection for a right knee disability are not met.  38 U.S.C. §§ 1110, 1112, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

7.  The criteria for service connection for a left knee meniscal tear and arthritis are not met.  38 U.S.C. §§ 1110, 1112, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

8.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C. §§ 1110, 1112, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

9.  The criteria for service connection for a left shoulder disability are not met.  38 U.S.C. §§ 1110, 1112, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

10.  Prior to May 31, 2014, the criteria for an initial evaluation in excess of 20 percent for lumbosacral DDD were not met.  38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).  

11.  Since May 31, 2014, the criteria for an initial evaluation in excess of 40 percent for lumbosacral DDD have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).

12.  The criteria for an initial evaluation in excess of 20 percent for left lower extremity radiculopathy are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.123, 4.124, 4.124a, DC 8520 (2017).  

13.  Prior to October 22, 2015, the criteria for an initial evaluation in excess of 10 percent for right lower extremity radiculopathy were not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.123, 4.124, 4.124a, DC 8520 (2017).  

14.  Since October 22, 2015, the criteria for a rating of no more than 20 percent for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.123, 4.124, 4.124a, DC 8520 (2017).  

15.  The criteria for an initial rating in excess of 30 percent for tension headaches prior to August 2, 2017, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, DC 8100 (2017).  

16.  Since August 2, 2017, the criteria for a rating of 50 percent for tension headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, DC 8100 (2017).  

17.  The rating criteria for an initial compensable evaluation for a surgical scar are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, DC 7804 (2017).  

18.  The criteria for an effective date prior to May 31, 2014, for service connection for right lower extremity radiculopathy and for left lower extremity radiculopathy are not met.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. § 3.400 (2017).  

19.  The criteria for a TDIU rating are met.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by numerous VA letters, including a letter dated in December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As to the claims for which initial higher ratings are sought and the claims for earlier effective dates for service connection stemming from initial grants of service connection, as the statutory notice has served its purpose, its application was no longer required as to the downstream elements of the initial ratings assigned or the effective dates assigned.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Veteran declined to testify in support of his claims.  The Veteran's service treatment records (STRs) and service personnel records are on file.  In June 2010 he was provided a complete copy of his STRs.  In March 2012 he was provided a complete copy of his claims file.  

A May 19, 2011 Formal Finding of Unavailability of Social Security Administration (SSA) records reflects that it was determined that SSA medical records of the Veteran were unavailable.  It was stated that all procedures to obtain said records had been correctly followed, evidence of which was of record and the steps so taken were described, including noting that a February 18, 2011 SSA response indicated that a special search found no records.  However, subsequently, on August 16, 2012, the Veteran's SSA records, including a May 25, 2006 favorable decision by an Administrative Law Judge (ALJ) and underlying medical records, including voluminous private clinical records, were received.  

A November 7, 2011 Formal Finding on the Unavailability of Outpatient Treatment Records determined that not all of the VA outpatient treatment (VAOPT) records of the Salisbury VA Medical Center pertaining to the Veteran from January 1995 to January 2007 could be obtained.  The steps taken were outlined and it was noted that the Veteran had been so notified.  

Of record are formal RO findings dated January 17, 2018 and January 26, 2018, of a lack of information required to corroborate exposure to herbicides.  

Throughout the course of this appeal the Veteran has been afforded multiple VA examinations, including neurology and orthopedic examinations.  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2012).

VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).
Background

Examination for service enlistment in July 1971 revealed the Veteran had acne facial scars.  The diagnosis was acne vulgaris of the face.  In an adjunct medical history questionnaire he reported having or having had a skin disease and a broken arm.  

The Veteran was seen at a military medical facility in March 1972 for severe acne vulgaris of the face and back.  It was noted that he had had acne since he was about 16 years old.  He had comedones and scarring of the face.  He had pustules and papule of his back, with scarring.  He was given a physical profile in April 1972 due to acne of his back and of his face, with scarring.  

The Veteran was seen at a VA neurology clinic in March 1972 (while still in service) and reported having had a head injury in August 1971, with loss of consciousness.  He had had 3 episodes of blackouts and headaches in the last year.  A neurological examination was within normal limits, and the impression was that it was doubted that there was any central nervous system disease.  

The Veteran was seen in April and May 1972 at a military medical clinic for acne.  In July 1972 it was noted that his acne had recurred during boot camp on his face, chest, and back.  His acne vulgaris of long standing was being treated with Tetracycline with little response.  All of his lesions were accompanied by marked erythema, and some pustules.  

Of record are service personnel records which show that the Veteran reported to the USS New Orleans in Taiwan on November 16, 1972, and was transferred on April 9, 1973 for emergency leave to Clark Air Base, and then reported back to that ship at San Diego on May 14, 1973.  

Service personnel records reflect that for the purpose of determining eligibility for the Vietnam Service Medal and the Vietnam Campaign Medal, service aboard the USS New Orleans, LPH-11, was certified for the period from November 1972 to April 1973.  

On service evaluation in July 1973 it was noted that the Veteran had had erythematous papules of cystic acne of moderate to severe severity involving the face, scalp, neck, back, and chest for the past 5 to 6 years.  It had not been responsive in the past to various systemic and topical medications.  

The Veteran was transferred from his ship to a Navy hospital for treatment of his cystic acne in August 1973.  It was reported that he had been in a motor cycle accident in 1972.  It was noted that his explanations for his various phenomena were amazingly illogical and not consistent with an average 12th grade education.  There were numerous episodes in his personal medical history which sounded "hysterical" and his few medical evaluations had found no organic cause.  The impressions included acne vulgaris, Grade III; scarring secondary to acne vulgaris; and hysterical personality.  

An August 1973 Report of Medical Board noted that the Veteran had a 5 year history of cystic acne of the face, shoulders, and thorax.   As a civilian and on an outpatient basis in the Navy he had had many treatment modalities but continued to have flare-ups while on antibiotics, acne topical medications, ultraviolet light therapy, and acne surgery.  Thus, he was admitted for more intensive therapy as an outpatient.  He had a strong family history of acne.  On examination he had numerous open and closed comedones, papules, and small superficial pustules on his face.  On his back he had numerous large papules and deep pustules, and old acne scars from previous cysts.  There was an erythematous component to the skin of the "molar region - present many years by history."  He was given a regimen of medication, surgery, and sunlight.  His acne cleared on his thorax and shoulders but the papular component did not go away entirely on his face.  His "molar erythema" remained the same.  However, he did well and his acne status "soon reached his pre-induction level."  The final diagnosis was cystic acne, existed prior to service, and not aggravated.  It was stated that it was the opinion of the Dermatology Department that the Veteran's cystic acne, which existed prior to enlistment, was not aggravated during active duty.  It was reported that cystic acne was a chronic and potentially disabling disease which would necessitate numerous sick-call visits and additional time on the sick list for therapy and was incompatible with further active duty.  Thus, the Veteran was deemed unfit for further service.  

Service personnel records reflect that the Veteran was discharged from active service by reason of physical disability (his acne), and that he was discharged for physical disability existing prior to entry into active duty, as established by a Medical Board.  

In 1973 the Veteran claimed VA education benefits.  

In August 1974 the Veteran filed a claim for VA disability compensation.  

On VA general medical examination in October 1974 the Veteran reported that he worked as a maintenance mechanic.  On physical examination he had acne vulgaris of his face, chest, and body.  It was indicated that noncystic acne had resolved in his teens.  The diagnosis was acne vulgaris.  

A November 1974 rating decision denied service connection for, in part, acne vulgaris.  The Veteran was notified of this decision by RO letter of December 16, 1974.  That letter was returned as undeliverable, because the Veteran had moved and left no forwarding address.  The Veteran submitted a copy of that letter (after a copy of his claims file was forwarded to him) in April 2011 with a handwritten notation of "never received" and "not at this address" and that he "was in Sacramento Calif at this date."   

A September 19, 1983, VA clinical record noted that the Veteran complained of chronic back pain, and also having numbness of his fingers at times.  A September 28, 1983 VA clinical record shows that he complained of low back and cervical pain.  Physical therapy had lessened his cervical pain but not the back pain.  It was noted that central spinal fluid (CSF) and other studies had ruled out a diagnosis of multiple sclerosis, and a neuropsychiatric consultation was requested to evaluate him.  

Records of the Miller Orthopaedic clinic show that on August 25, 1995, the Veteran was seen for a "new problem."  On August 2, 1995, while working he twisted his back.  He felt a pain into his mid-scapular region and then it went to the left side of his shoulder, up into his neck, and some down into his low back and buttock.  He continued to complain of pain between his shoulders as well as pain down into the dorsum of the left hand.  He had had a medical problem in 1994 for which he had an operation on his hand.  There was a concern that he had a lower cervical strain with some referred pain into the interscapular region.  A July 1998 clinical record shows that an MRI confirmed changes consistent with a fairly classical plantar fasciitis of the left heel, including a plantar calcaneal spur.  He was scheduled for a plantar fasciotomy of the left heel, and in August 1998 he had a tarsal tunnel release of the left foot, and partial plantar fasciotomy of the left foot.  

SSA records were received in August 2012.  A May 25, 2006 decision of an SSA Administrative Law Judge (ALJ) awarded the Veteran SSA disability benefits.  It was noted that he had a high school education and work experience restocking grocery stores and as a roofer.  He had multi-level spinal complaints and lumbar DDD, with past lumbar, shoulder, and foot surgery.  One treating physician had opined that the Veteran was not competitive for employment even at a sedentary level, and another opined that he was unable to be gainfully employed and was totally disabled.  A September 2004 nerve conduction study confirmed a chronic left sided S1 spinal nerve root involvement.  The Veteran reported that despite multiple surgeries, narcotic medications, and other treatment he continued to have severe neck, low back, left arm, left buttock, thigh, calf, and foot pain; and that due to thoracic spine problems he had little use of his dominant left hand.  It was concluded that the subjective complaints demonstrated that cervical and lumbar DDD with chronic pain precluded him from engaging in prolonged sitting, standing, walking and lifting more than 10 pounds.  He also had adverse effects of medication, including loss of balance, which compromised his ability to work.  

SSA records include a September 2003 statement of Dr. M. that since the Veteran's work related injuries in August 1995 he was unable to be gainfully employed.  

SSA records include a November 2004 clinical record of Dr. N. T. that the Veteran had a diffuse maculopapular rash which was consistent with a drug rash.  

SSA records include a November 2004 report of R. L., a podiatrist, who reported that the Veteran indicated that all of his problems of the left ankle were directly related to his injury 9 years ago.  The assessment was arthrosis of the "right" subtalar joint secondary to prior injury. 

SSA records include a January 2005 report from Dr. S. B. of the Miller Orthopaedic Clinic that the Veteran was injured at work in August 1995 and since then was treated for his L4-5 herniation, plantar fasciitis, left rotator cuff tear, probable left carpal tunnel syndrome (CTS), and neck and upper back pain.  In addition to multiple subsequent back surgeries, he had had a left tarsal tunnel release and plantar fasciotomy in 1998.  He had had left shoulder decompression surgery in 1998.  He had quit working as a part-time supervisor at Home Depot in June 2004 because it was difficult to stand for more than 2 hours.  It was reported that past electrodiagnostic studies had revealed bilateral CTS.  Dr. S. B. opined that the L4-5 disc herniation which resulted in left L5 radiculopathy as well as plantar fasciitis, tarsal tunnel syndrome and left rotator cuff tear were related to the work injury (in 1995) but the physician did not believe that the CTS and persistent neck symptoms were related to the work injury.  The Veteran showed evidence of cervical spondylosis which could account for his persistent neck and upper thoracic pain.  His left CTS was most likely an incidental finding.  

SSA records include a left lower extremity MRI which revealed findings compatible with plantar fibromatosis. 

SSA records include a January 2005 report of R. L., a podiatrist, who reported having treated the Veteran since September 2004 for chronic left foot and lower leg pain which had been unresolved for about the last 9 years.  The symptoms began as a result of a work related accident in 1995.  The Veteran reported having had tarsal tunnel syndrome in 1997, but his condition had not resolved.  The Veteran now complained of left leg weakness and instability.  He had been seen by Dr. T. for back problems and the Veteran was unsure whether his back problems contributed to his left leg problems.  He indicated that he had become worse after the tarsal tunnel surgery.  After several months of evaluations and treatment the podiatrist concluded that the Veteran had chronic subtalar joint arthrosis with associated peroneal spasm, and some evidence of residual tarsal tunnel symptoms with associated forefoot neural entrapment syndrome resulting from his initial injury.  It was reported that a long-term solution would require a left foot stabilization procedure and isolated subtalar joint fusion.  

SSA records include a May 2005 report of an evaluation by Dr. R. E.  It was reported that the Veteran was a supervisor doing remodeling for Home Depot.  He had last worked in June 2004.  He complained of problems with his left foot, neck, shoulder blade, and left buttock.  While working building a motel in 1995 he had been knocked over and dragged 200 feet.  He had had his 1st back surgery in 1986 at L4-5 on the right; his 2nd in 1987 at L4-5 on the right; his 3rd in 1996 at L4-5 on the left; his 4th in 1998 at L4-5; and his 5th in 1999 when he had a herniated disc.  He had had shoulder surgery for a torn rotator cuff in 2002.  

SSA records include a report from Parker Physical Therapy in May 2005 noting the Veteran's complaint of left foot pain and weakness.  After an examination the assessment was findings suggestive of lumbar radiculopathy causing weakness of the left foot, and it appeared that the S1 and L5 nerve roots might be compromised.  

SSA records include a 2005 disability evaluation which reflects that the Veteran reported having back and left foot pain.  He reported a history of surgeries on his back, foot, shoulder, and left hand.  He reported having very little back pain but limitation of motion and marked pain in his left buttock down to the foot.  There was a diagnosis of cervical radicular syndrome with diffuse cervical DDD; persistent left shoulder pain and rule out subacromial bursitis; persistent left hand and forearm pain with carpal tunnel syndrome (CTS); persistent left foot pain with chronic plantar fasciitis status post (SP) tarsal tunnel release and fasciotomy; persistent moderate low back pain SP discectomies in 1986, 1987, 1996, and 1997.  It was reported that a September 2004 EMG/NCV studies of the lumbar spine and left lower extremity demonstrated tibial mononeuropathy consistent with a chronic left S1 spinal nerve root involvement.  A May 2005 cervical MRI showed multi-level degenerative cervical spondylosis, and a thoracic MRI revealed disc protrusion at T6-7 and T8-9.  An orthopedic examination in May 2005 revealed lumbar flexion to 50 degrees, extension to 20 degrees, and right and left lateral bending to 20 degrees.  He had a left sided limp.  Left straight leg raising was positive with mild sciatica.  There was decreased sensation in the lateral and medial aspects of the left leg and left foot.  Right ankle jerk was absent but left ankle jerk was +2, and both knee reflexes were +2.  The impression was decreased strength in the left lower extremity.  It was reported that multiple surgeries had resulted in marked limitation and restriction of heavy duty.  

SSA records include a November 2005 report of Dr. N. T. that an MRI revealed primarily acromioclavicular osteoarthritis of the left shoulder without significant rotator cuff symptom; and that the Veteran reported having more right knee pain and had a history of osteoarthritis of that joint, for which he was given an injection of Lidocaine.  Another November 2005 record by that physician included an impression of probable right subacromial bursitis.  In September 2005 the Veteran had neurolysis of thoracic areas of muscle spasm with injections of Lidocaine.  

SSA records include NVC studies in July 2005 for a chronic diffuse pain of the cervical region and, recently the upper extremities, for evaluation of possible peripheral neuropathy.  He had also had numbness and tingling.  The study was completely within normal limits.   

Right knee X-rays in October 2005 at the Presbyterian Healthcare revealed patellofemoral degenerative changes.  

SSA records include spinal myelograms in March 2006 which revealed cervical spondylosis at C5-6; and postoperative (PO) changes at right L5 with disc space narrowing at L4-5 and L5-S.  A cervical CT scan in March 2006 revealed disc herniation at C3-4; mild cervical spondylosis on the right at C4-5 and bilaterally at C5-6; and disc protrusion at C6-7.  A March 2006 lumbar CT scan revealed PO changes at L5-S1; mild disc bulging and degenerative facet disease at L4-5.  

SSA records include an April 2006 statement from Dr. N. T. which reflects that he had treated the Veteran since May 2003 for severe diffuse spinal pain.  It was opined that he would continue to have intractable pain for the foreseeable future and was permanently and totally disabled.  It was believed that he was not competitive for employment even at a sedentary level.  

A January 30, 2008 VAOPT record shows that information obtained for the Agent Orange Registry reflects that the Veteran reported having served in Vietnam for about 10 months in 1971 to 1972 as a signalman flying in helicopters for medical evacuations while in the Navy and flying with the Marine Corps, and that he actually set foot on Vietnam soil.  It was noted that he had a medicinal allergy to Oxycodone and Hydrocodone which caused him to break out in hives.  He had had left hand surgery following a laceration of his thumb, left shoulder surgery for a torn rotator cuff, and left foot surgery.  After returning from Vietnam he had been seen at the VA in California, apparently for acne.  He had not worked since June 2004.  It was reported that he had not had a head injury and no migraines since he had left service.  On examination he had pitted scars on his upper back, and erythema of the face.  The relevant impression was rosacea.  

A May 21, 2008 VAOPT record shows that the Veteran reported that while he denied any combat experiences, he related that he had flown in helicopters for medical evacuation of wounded soldiers.  He had operated his own construction company until 1995 when he had back surgery.  A May 2008 VAOPT record shows that he had auditory and visual hallucinations, and the assessment was that an atypical psychosis was to be ruled out.  He reported having been a signalman on a Navy ship but denied any combat experiences.  He had owned his own construction company until 1995.  In July 2008 the Veteran had urticarial as an allergic reaction to Vicodin.  Also, it was noted that he had suspected right-sided chest pain related to a herniated disc related to a prior injury, with radiculitis to the right side of the chest and back.  

SSA records include a February 2010 statement in which Dr. N. T. reported that he had treated the Veteran for several years for chronic back pain and carpal tunnel syndrome.  He had been in a motor cycle accident in 1971 and the physician believed that the "accident may have exacerbated some of his current pain issues."  

In VA Form 21-4138, Statement in Support of Claim received on March 26, 2010 in support of his claim for "Chloracne (cystic)" the Veteran reported that while stationed aboard the USS New Orleans, LPH-11, he had been in Vietnam.  He stated that while his service records indicated that he had a 5 year history and a family history of acne, he was submitting high school pictures of his 1971 graduation and of his father, to prove this was not correct.  Rather, he did not have acne until going to Vietnam and took medication and skin therapy for hives and rashes due to detergents.  This established that he had chloracne with papules and pustules only once he was in Vietnam, which had caused deep and permanent scarring.  He further stated that his inservice motorcycle accident in 1972 had caused arthritis of his hands, knees, back, and neck.  Also, the references in his STRs to having a hysterical personality were mistakenly confused with symptoms he had of PTSD.  

In an attached statement the Veteran reported that during service in April 1972 (in California) he was in a motorcycle accident without a helmet.  While off the coast of Vietnam he was a signalman.  On April 9, 1973, he left his ship for emergency leave and was flown by helicopter to "Quang Nyai" where he spent several hours waiting for a plane to arrive to fly him to Clark Air Base in the Philippines.  

A report in April 2010 from Anderson Bone and Joint Clinic shows that 3 weeks earlier the Veteran injured his right knee.  He had been in a motor cycle accident in 1971.  He reported that he might have had some injections into his knee years ago.  X-rays revealed calcification of the meniscus consistent with chondrocalcinosis and degenerative changes.  A private May 2010 right knee MRI revealed a tear of the posterior horn of the medial meniscus and chondromalacia patella.  

X-rays of the Veteran's right knee by Anmed Health in April 2010 revealed calcification in the lateral joint space which could represent an avulsion fracture if there was a history of injury; otherwise, it could represent chondrocalcinosis.  There were also patellar, femoral, and tibial osteophytes.  

Received in June 2010 was correspondence from the Veteran in which he stated that on August 9, 1973 his ship arrived in San Diego "back from Vietnam" and he was hospitalized for over a month for acne.  

The Veteran has submitted evidence from a website relative to chloracne.  

Of record is information from a website, http:/www.uscarriers.net/1ph11history.htm which states that the USS New Orleans, LPH-11, began a Western Pacific deployment in July 1972 and in late July and early August participated in Philippine flood relief operations.  That ship was a helicopter carrier which engaged in contingency operations of the coast of Vietnam until early February 1973.  It was tasked with de-mining operations for the coast and harbors of "North Vietnam."  It ceased operations in Haiphong Harbor on April 17, 1973.  

In June 2010 the Veteran's brother stated that the Veteran had not had cystic acne prior to service or when he came home on leave prior to going to Vietnam in 1972.  In another statement, the Veteran's mother reported that he had not had acne prior to military service but had cysts when he went overseas in the Navy and had rashes from detergents when stationed in California.  The Veteran's sister reported that she was not aware of his ever having had cystic acne.  She had seen him when he was on leave prior to going to Vietnam in 1972 and he did not have any acne on his back, face, or chest.  

In VA Form 21-4138, Statement in Support of Claim in June 2010 the Veteran reported that during service in California he was treated for rashes as a reaction to detergents.  While on the USS New Orleans he was exposed to fumes and developed cysts which rapidly spread but had not improved with treatment.  

A July 7, 2010 VAOPT record shows that the Veteran reported having been in Vietnam but denied any combat experiences.  A July 8, 2010 VAOPT record shows that he had an employment history of having been a bartender, managed restaurants, a roofing foreman, heating and air conditioning, and truck driving.  He had a high school education and two years of unspecified trade school.  

A July 23, 2010 VAOPT record shows that the Veteran had a torn kneecap and did exercises to strength the knee.  A November 22, 2010 VAOPT record reflects that the Veteran had just had surgery for disc problems in his neck.  He had some mild headaches.  He had a history of left shoulder (rotator cuff), left foot, and left hand surgery.  On examination he had inflamed follicles of both buttocks and a rash that was circular and flaky consistent with tinea corporis of the mid-chest wall.  

On VA psychiatric examination in October 2010 the Veteran reported having served one tour in Vietnam as a signalman.  He had performed guard duty with a Marine Corps unit.  He reported not having been employed since a postservice work-related injury in 1995.  

On VA neurology examination on November 30, 2010, the Veteran's claim file was not available for review at the time of the examination.  The Veteran reported that he had been in a motor cycle accident in 1972, which eventually resulted in disc removal at cervical levels C4, C5, and C6 as of 2010.  The Veteran was not working, being on SSA disability due to his back condition, but he was independent in his activities of daily living.  

As to headaches, he reported that these were frontal and pulsating, and of moderate intensity with occasional visual disturbance but no sensory or speech impairment.  There was accompanying nausea but he denied vomiting.  He denied sensitivity to noise but reported sensitivity to light.  When he had headaches he had to rest for 2 to 3 hours until they were relieved.  He was not sure what triggered the headaches.  He had headaches approximately 4 to 5 times a week.  

As to the Veteran's peripheral nerves, it was reported that he was diagnosed in 1985 with bilateral CTS.  The Veteran reported that he had had such underlying symptoms since about 1976.  His treatment had been conservative, i.e., braces, splints, and analgesics.  He reported that his current symptoms were numbness of both hands, greater in the right hand, in the C6 dermatome distribution, and weakness of the right hand.  He denied having pain in his hands but reported having tingling which was also in the C6 dermatome distribution.  He reported that past private EMGs had confirmed bilateral CTS.  He denied having numbness of the lower extremities but reported having weakness of the right lower extremity due to knee problems.  

On physical examination the Veteran ambulated independently without any gait deviation or devices.  He had full active range of motion of the upper and lower extremities, and had normal muscle tone.  Tinel's sign as to both wrists was negative and Phalen's test was negative bilaterally as to CTS.  Deep tendon reflexes were diminished in the upper and lower extremities.  Strength in the upper and lower extremities was about 4+/5, including grip strength except for right hand grip strength which was about 4 to 4-/5.  The diagnoses were tension-type headaches, and moderate sensory polyneuropathy of the right upper extremity, more related to radicular symptoms of the cervical spine.  The examiner reported that the Veteran's headaches were most likely caused by or a result of his motor cycle accident in 1972 which eventually resulted in cervical myelopathy and radiculopathy.  

Following the examination, in November 2011 the claim file was made available for review by the examiner who stated that the diagnoses remained the same, i.e., tension type headaches; and moderate sensory polyneuropathy of the right upper extremity, more related to radicular cervical spine.  

A December 1, 2010 report from Piedmont Spine and Neurosurgical Group shows that following anterior cervical discectomy and fusion from C4 to C7 in October 2010 the Veteran reported having continuing numbness of the right hand and mild grip strength weakness.  His main complaint was left posterior and shoulder discomfort.  The Veteran asked if the treating clinician felt that his cervical pathology could be related to a motor vehicle accident he was in back in the 1970s, stating that prior to that accident he had no neck discomfort but had had it since that accident.  Eventually, an MRI revealed herniations at C4-5, C5-6, and C6-7 which required surgical intervention.  It was commented that as to the Veteran's question, "[i]t is quite possible that patient sustained annular damage in his motor vehicle accident [that] has led to persistent neck pain over the years requiring multiple evaluations and treatments and eventually resulting in disk herniations at the respective levels."  

On VA dermatology examination on December 2, 2010, for evaluation of a mole on the Veteran's back, the claim file was not available for review.  On examination he had a 0.5 by 0.4 cms. hyperpigmented, fleshy, mole to the left medial portion of the mid-back which almost had a skin tag type of appearance.  It was nontender and there were no signs of infection.  The examiner noted that it had not caused chronic disability and was not currently causing any disability.  

On VA spinal examination on December 4, 2010, the Veteran claim file was available for review.  It was noted that following the Veteran's motor cycle accident during service in 1972 there were complaints of low back pain and in 1973 paraspinous tenderness was found on examination at that time.  Private records confirmed a history of a lumbar laminectomy in 1986 and a work injury in 1995 requiring surgery for herniation as well as additional surgery in 1996; having had a total of four surgical procedures on his low back.  Currently he complained of low back pain, greater on the left side.  He also had pain in the left buttock and left groin area.  He reported that his past surgeries had helped with respect to his leg pain but not as much with his back pain.  He reported that his daily back pain was 4/10 with his medication and 8/10 without his medications.  His medications included Methadone and Dilaud.  He related that he did not have any radiation of pain, although he had pain in his left groin and buttock region.  He could walk about 1/2 mile without having to rest and it would cause him to limp on his left side somewhat.  He had problems with prolonged sitting and could only stand for about 2 hours without substantial back pain.  

The Veteran reported that he had (self-related) incapacitating episodes of back pain twice monthly for two days but he had not had a physician prescribe bedrest.  He had previously worked as a supervisor for a construction company.  He related that during service while in a safety harness he had fallen about 15 feet, coming to a jerky type of stop.  He did not have flare-ups which were activity related but he could not do any chores around his house.  He did not use any assistive devices.  

On physical examination the Veteran had no low back spasm or tenderness.  Straight leg raising was negative.  Left lower extremity strength was normal at 5/5 and right lower extremity strength was 4+/5.  Deep tendon reflexes were normal.  Sensation was decreased in the left lower extremity in an anatomic distribution.  His gait was normal.  Thoracolumbar flexion was to 50 degrees, extension was to 0 degrees, lateral bending was to 10 degrees in each direction, and rotation was to 20 degrees in each direction and all motions were unchanged with repetition (for a total of 110 degrees).  The relevant diagnoses were "mechanical/discogenic back pain" and DDD at L4-5 and L5-S1.  It was opined that the Veteran's low back related disabilities were at least as likely as not caused by his inservice motorcycle accident since the records indicated that he certainly could have had herniated a disc at that time which could have required subsequent surgery.  He had had problems with adjacent segments.  It was stated that "[t]hat being said, there are plenty of people who have the issues he has who do did [sic] not have motorcycle crashes and just occur every [sic] time.  He obviously has had some issues of exacerbating things that may have certainly accelerated his issues since are not [sic] related to his military service."  Thus, there were obviously "other issues that have occurred as well as aging in general that could be exacerbating these problems as well."  

On VA psychiatric examination on December 10, 2010 the Veteran reported having been out of work since injuring his back on-the-job in 1995.  

In a December 2010 VA Form 21-4138, Statement in Support of Claim, the Veteran reported that after his boot camp he sought treatment because he was breaking out with acne on his face, neck, and back and with medication this was controlled and almost resolved.  However, he was transferred to the USS New Orleans, LPH-11, and as a signalman he came in contact with dirt, dust, fuel and fumes which caused his skin to break out with pustules.  While his ship was off the coast of Vietnam he had to go on emergency leave and was flown by helicopter into Vietnam to await a flight to Clark Air Base, and from there to the United States.  After returning from Vietnam he had skin grafts on his back, and also abrasive sanding of his skin was performed.  The Veteran specifically addressed an inservice clinical notation by a treating physician who had not liked the Veteran.  The Veteran reported that he was forced to "sign papers to be discharged."  

In another December 2010 VA Form 21-4138, the Veteran reported that during service he had fallen from his ships' halyard when a helicopter had come in while the ships' signal flag was stuck on the mast and he had fallen about 20 feet but was stopped by the end of a safety line that was tied around his back.  He reported that clinical records demonstrated back and cervical problems in 1983 and that clinical records submitted to SSA showed he had had past left shoulder and left foot surgery.  

In another December 2010 VA Form 21-4138, the Veteran reported that his service entrance examination was negative for the acne which was documented in the exit medical board physical.  Although the later stated that he had acne prior to service, this could not be proven because he had passed his entrance physical, and even if he had acne prior to service it was aggravated and worsened during service.  

A March 29, 2011 VAOPT record shows that the Veteran reported that he was discharged from the military because of cystic acne.  He stated that "he knows it is chloracne [which is a presumed condition for Vietnam Veterans]."  He had to have skin grafting on his back the cysts were so bad.  He stated he went to Vietnam, and when he came back he was told he was unfit for military service.  "He had slight acne before he went into the military - a little on his face and back.  When he came back [from] Vietnam, he had horrible and disfiguring acne all over his body."  

In April 2011 the Veteran's current wife reported that since she had known him beginning in 1989 he had had chronic back pain with numbness and tingling down his arms, legs, and to his fingers.  This was due to an inservice motorcycle accident.  His inservice exposure to Agent Orange had caused severe scarring of his face, back and other bodily areas.  

In a statement submitted on April 16, 2011, the Veteran reported that when he entered military service he had only very mild facial acne which did not affect other bodily areas.  Only after repeated exposure to Agent Orange while onboard ship and when actually in Vietnam (when passing through on emergency leave), did his facial acne worsen and even spread to other bodily areas.  He came into contact with Agent Orange while onboard ship by being in contact with bodies and equipment on returning helicopters.  He stated that his inservice motorcycle accident injured and now had caused arthritis of his lumbar and bilateral scapular areas.  

A private August 2011 MRI of the Veteran's brain reflects that the Veteran had a history of headaches and dizziness following a motor vehicle accident [the date of which was not reported].  The impression was mild "hyperintensities" most likely indicative of micro-ischemic changes given the patient's age but in light of head trauma, depending on severity, could also be seen as a result of an accidental shear.  

On VA examination on February 4, 2012 of the Veteran's cervical spine the claim file was reviewed.  It was reported that the Veteran's diagnoses were degenerative arthritis of the cervical spine and radiculopathy of the left upper extremity.  The Veteran reported a history of a motorcycle accident and a fall from the bridge of a ship and having injured his cervical spine.  He had had cervical fusion from C5 to C7 in October 2010 but he reported that his condition had continued to deteriorate.  He also had numbness in the right hand in the C5-6 nerve root distribution, with right hand weakness and difficulty grasping.  He also complained of problems with balance and incoordination.  On examination he had some limitation of cervical spine motion.  Strength was only 4/5 and there was decreased sensation to light touch in the right upper extremity but normal in the left, while reflexes were normal bilaterally in the upper extremities.  The examiner reported that the Veteran had radicular symptoms in both upper extremities involving the upper, middle, and lower radicular nerve groups, bilaterally, moderate on the right and mild on the left.  His cervical spine disability impacted his ability to work.  It was noted that while he had not been limited by his neck when he last worked as a contractor in 2006, he was now having significantly more problems and pain in neck and upper extremities. 

It was opined that the Veteran cervical spine condition was less likely as not related to an inservice injury.  It was noted that both injurious events related by the Veteran were supported by the STRs.  However, there was no evidence of neck complaints or imaging studies having been done in the STRs.  It was unlikely that a significant injury to the cervical intervertebral discs could occur without some immediate symptoms, e.g., neck pain or radiculopathy.  The examiner stated that if there were STRs indicating this he would review them; otherwise, the Veteran's cervical problems were unlikely to be related to his military service.  

On February 7, 2012, the examiner that conducted the November 2010 neurology examination addressed a request for a rationale as to his opinion rendered at that time.  After again reviewing the claims file, he repeated that his rationale was that the Veteran's headaches were most likely caused by or a result of the MVA in 1972 "which eventually resulted in cervical myelopathy and radiculopathy.  The examiner proceeded to say that, stated in another fashion, the 1972 MVA resulted in injuries of the cervical spine, resulting in radiculopathy and myelopathy which "most probably than not" includes headaches.  On March 27, 2012, the examiner reiterated his conclusion, after again reviewing the record, that although another examiner on February 4, 2012 was of the opinion that the Veteran's radiculopathy was less likely than not related to inservice injuries, the current clinician still maintained his opinion that the 1972 accident, with injuries during service to the cervical spine along with his radiculopathy and myelopathy and along with headaches were all inter-related.  

On March 29, 2012, the examiner that conducted the October 12, 2012 VA psychiatric examination again reviewed the claims file, noting the prior psychiatric diagnoses of PTSD and a depressive disorder, Not Otherwise Specified (NOS) and a Global Assessment of Functioning (GAF) of 65.  It was opined that these psychiatric diagnoses did not render the Veteran unable to secure or maintain substantially gainful employment.  He presented with a very mild level of impairment due to PTSD and depression.  The overall impact on employability was mild due to symptoms of difficulty initiating and maintaining sleep, nightmares, occasional flashbacks, avoidance behavior, depressed mood, and decreased energy and appetite. 

On VA general medical examination on April 20, 2012, conducted for the purpose of obtaining an opinion as to employability, the Veteran reported that initially after his 1972 inservice motorcycle accident his pain was confined to his low back but after several months it started to radiate to his lower extremities.  He was initially diagnosed during service with a back strain but after service had four (4) back surgeries, in 1986, 1987, 1995, and 1996.  The examiner noted that the last two back surgeries, i.e., in 1995 and 1996, were work related (that is, following the Veteran's postservice 1995 work-related back injury).  The Veteran reported that after his 4th back surgery his radiculopathy disappeared but the Veteran conversely also stated that he continued to have pain in both lower extremities.  It was noted that the December 4, 2012 VA examination yielded a diagnosis of DDD at L4-5 and L5-S1.  The Veteran also reported that he had a motor vehicle accident (MVA) in 2011 in which his neck was injured but not his low back.  He complained of low back pain on a scale of 7/10.  He was no longer employed as a roofing contractor.  His low back condition did not affect his activities of daily living, he had no flare-ups but used a cane for ambulatory assistance.  

As to a skin nervus on the medial aspect of the left side of the Veteran back, he was told in 1972 that he had a pigmented nervus.  This was a small nervus measuring about 1 cm. by 1 cm. and it seemed not to having increased in size since the original diagnosis.  This did not affect his occupation or his activities of daily living.  

On physical examination the Veteran had no spasm or tenderness on palpation of the thoracolumbar spine.  Thoracolumbar flexion was to 50 degrees with pain at that point.  Extension was to 30 degrees, with pain at that point.  Lateral bending was to 25 degrees in each direction, with pain at those points.  Rotation in each direction was to 25 degrees, with pain at those points.  There was no motor or sensory deficit.  Deep tendon reflexes were all 2+.  His gait was normal.  The diagnoses were SP laminectomy, times 4, with moderate pain residuals; DDD at L4-5 and L5-S1; and pigmented nervus of the back.  It was opined that the Veteran's back condition did not make him unable to secure and maintain substantially gainful physical type of employment, although it was impossible for the Veteran to continue working as a roofer, he could obtain and maintain substantially gainful sedentary employment.  His moderate back pain could be managed by medications for this purpose.  His service-connected back nervus was not a factor in this determination.  

In October 2012 the Veteran's attorney submitted an extensive list of the prescription drugs used in treating his medical conditions.  Also in that month the attorney submitted further evidence, some of which was previously of record, including an undated statement of Dr. J. T. that the Veteran had had physical rehabilitation, chiropractic therapy, steroid injections, and multiple exercise and walking programs but would require continued treatment for the rest of his life, with surgery and prosthetic joint replacements being a possibility.  

Also submitted was an April 2012 statement of Dr. J. T. in which it was reported that the Veteran was undergoing treatment for injuries sustained in an MVA, including involving the cervical and lumbar spinal segments and right knee.  Imaging studies had revealed degenerative disease, called osteoarthritis, and these changes developed over a long period of time and were frequently preceded by trauma as well as repetitive misuse of joints.  The Veteran reported having been in a motor cycle accident during service in 1972 sustaining a closed head injury, and injuries of the spine, both knees, and both hands.  Such injuries could precede and result in premature degenerative changes.  It was opined that his current problems with joint pain, joint space narrowing and degeneration, and limited mobility of the spine, hands, and knees were "related, at least in part, to the injuries sustained while he was in the service in the 1970's."  

Also submitted was a five (5) page statement dated September 10, 2012, by Dr. J. T. in which it was reported that the Veteran's chronic pain of the cervical and lumbosacral spine, headaches, and upper and lower extremities radicular symptoms and joint pain dated back to the 1970s and his two inservice injuries, in a 1972 motorcycle accident and a fall from a ship's bridge.  In sum, despite multiple treatment modalities, his conditions had progressed, impairing his ability to ambulate and conduct the activities of daily living.  Dr. T. summarized the Veteran's extensive treatment for multiple disabilities over the years and the opinions of prior VA examiners and private physicians.  It was opined that the Veteran's chronic neck and back pain initially resulted from acute inservice trauma in the 1970s.  Osteoarthritis usually did not develop until a person was in their 50s or 60s while post-traumatic degenerative changes developed in younger patients, which was the case with the Veteran.  

Of record is an affidavit from L. W., sworn to in May 2012 but bearing a date of May 2010 in which it was reported that over the last 15 years the Veteran had had problems with his knees, hands, back and neck which caused constant pain.  The Veteran had related that since an inservice motorcycle accident he had had problems with headaches, back, hands and knees and that he had had acne surgery prior to service discharge.  

On April 29, 2013, the Veteran's claim file was reviewed by another VA clinician.  It was noted that there were prior medical opinions of records and that the Veteran had a motorcycle accident during service in 1972.  However, there were no complaints of any neck pain during service.  He did have a work-related accident in 1995 with back trauma, and resultant left plantar fasciitis.  He had had 4 back surgeries and tarsal tunnel relief surgery and a rotator cuff repair.  There was MRI evidence of a herniated C4-5 disc.  

It was opined that the Veteran's herniated C4-5 disc was more likely related to the work-related accident.  There was no evidence of neck pain or any complaints noted during service, thus it was less likely connected to military service.  However, as to headaches, the Veteran did complain of a headache and a minor laceration of his back in 1973.  Given the motorcycle accident having occurred 1 year prior, it was at least as likely as not that the Veteran's headaches could be related to his inservice motorcycle accident, given the close proximity of the complaint to the accident.  Thus, it was at least as likely as not that the headaches were related to the motorcycle accident.  

In the Veteran's VA Form 21-0958, NOD, in December 2013 to the 30 percent rating assigned for service-connected headaches he stated he had headaches 4 to 5 times weekly with associated light sensitivity and some nausea.  They typically lasted 1 to 2 hours, and sometimes longer.  He stated that they were prostrating attacks that were productive of "severe economic inadaptability" such that obtaining and maintaining a job was impossible.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployabilty, received in December 2013 the Veteran reported that he had last worked full-time and became too disabled to work in August 1995.  He had left his last employment due to disability but had not tried to find work since then.  He had a high school education, as well as one year of training in air conditioning and refrigeration.  He had not completed training at a diesel mechanic school.  

On VA headache examination on May 31, 2014, the Veteran's claim file was reviewed.  The Veteran reported that in 1971 he was on the USS New Orleans and was blown off by helicopters and hit his head on a steel floor.  Prior to that he fell off a motorcycle and struck his head.  He was not wearing a helmet at that time.  Since these two separate events, he had had headaches in the frontal and occipital regions, which occurred 2 to 3 times weekly and lasted 2 hours if he could get his medicine and if not they lasted 5 hours.  He reported having photophobia and having to wear sunglasses when the attacks occurred.  He took Fioricet that was given to him by his Neurologist, Dr. J. T., who had treated him since May 2011.  

It was reported that the Veteran experienced pain on both sides of his head which worsened with physical activity and light exposure.  During the headaches he had light sensitivity and dizziness.  The examiner reported that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  However, the headaches impacted his ability to work because the Veteran reported that during his headaches he could not drive or perform daily functional tasks.  It was the examiner's opinion that the diagnosed migraine headaches were recurrent and were worsening based on the number of attacks, duration of attacks and the need for chronic medical therapy.  

On VA thoracolumbar spine examination on May 31, 2014, the Veteran's claim file was reviewed.  The Veteran reported that since an inservice motorcycle accident he had had stabbing pain in his lower back and left leg.  He stated he initially had weakness of his left leg but it had improved after his fourth back surgery.  He also reported having had shooting pain in both legs and his back after sitting for long periods of time.  He denied any bowel or bladder incontinence.  He used a cane for ambulatory support.  The Veteran reported that flare-ups occurred after sitting for extended period of times or sleeping in a soft bed, causing shooting pain that was intense at a scale of 10/10 pain.  It would take him a long time to get out of a chair.  The flare-ups lasted about an hour and were improved by taking a hot shower.  

On examination thoracolumbar flexion was to 60 degrees, with pain beginning at that point.  Extension was to 15 degrees, with pain beginning at that point.  Lateral bending was to 20 degrees, bilaterally, with pain beginning at those points.  Lateral rotation was to 30 degrees to the right and 25 degrees to the left, with pain beginning at those points (for a combined range of motion of 170 degrees).  There was no spinal ankylosis.  The examiner reported that repetitive use testing could not be conducted due to back pain but that the Veteran had functional impairment due to limited, weakened, and painful motion as well as excess fatigability.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  He did not have muscle spasm of the thoracolumbar spine.  However, he had guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Lower extremity strength was normal, at 5/5, on great toe extension, and dorsiflexion and plantar flexion of the ankles, but 4/5 on bilateral knee extension and left hip flexion, and 3/5 on right hip flexion.  However, there was no muscle atrophy.  Deep tendon reflexes were 2+ at both knees and both ankles.  Sensation to light touch was normal throughout the right lower extremity but decreased throughout the left lower extremity.  Straight leg raising was positive on the right but negative on the left.  He had no paresthesias or dysesthesias of either lower extremity.  He had moderate numbness of the left lower extremity but none in the right lower extremity.  He had mild right lower extremity pain and moderate left lower extremity pain.  He had involvement of the femoral nerve of the left lower extremity.  His radiculopathy was mild in the right lower extremity and moderate in the left lower extremity, although the report of the examination also indicates that the Veteran did not have thoracolumbar intervertebral disc syndrome (IVDS).  He did not have associated bowel or bladder problems.  

The examiner noted that imaging studies had documented thoracolumbar arthritis.  He did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  It was observed that X-rays in April 2012 revealed that there had been a prior fusion of the cervical spine.   The examiner stated that the thoracolumbar spine disorder impacted the Veteran's ability to work because he was unable to carry heavy objects or walk long distances due to his chronic lumbar back arthritis and disc disease.  The examiner commented that in his opinion the Veteran's low back disorder had worsened and he now had less range of motion and decrease gait stability requiring assist devices.  

The examiner indicated that during flare-ups the Veteran's thoracolumbar flexion was additionally limited to 45 degrees, extension loss to 10 degrees, right rotation to 10 degrees, left rotation to 15 degrees, and lateral bending to 15 degrees in each direction, for a total combined range of motion during flare-ups of 110 degrees.  

On VA psychiatric examination on July 2, 2014, it was reported that the Veteran had last worked in 1995 or 1996 as a contractor for a construction company.  The best summary of his level of occupational and social impairment with regards to mental diagnoses was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He took medication for depression and attended group therapy.  He had depressed mood, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  He reported having poor concentration, decreased motivation, decreased interest, and loss of appetite.  The examiner reported that the Veteran met the criteria for a major depressive disorder, which was at least as likely as not related to his degenerative arthritis of the spine because he had given up numerous hobbies due to his chronic pain, which loss had resulted in depression.  

At the May 2015 DRO hearing the Veteran testified that during service he and another person on the same motorcycle were in an accident when the motorcycle flipped over at which time his body was dragged over the ground on his hand and knees, resulting in cellulitis of the hand and knees which required his hospitalization.  He had then been on crutches for 3 months.  He had also injured his cervical spine in that accident and since then he had had chronic neck pain as well as pain in his arms and hands.  After service he had had cervical fusion from C4 to C7.  His private physicians, Dr. "T." and T. had linked his current disabilities of the neck, arms, and knees to his inservice motorcycle accident, as had a VA examiner.  The Veteran stated that he now had constant pain in his knees and it felt as if he still had gravel in his knees.  He had never hurt his knees prior to the inservice motorcycle accident.  

As to his claim for service connection for acne, the Veteran testified that when he entered military service he had only a little bit of acne on his face but during boot camp the facial acne became worse and after about 6 month he developed acne on his back for which he was treated with medications at Ft. Ord.  In November 1972 he was sent to the USS New Orleans, a helicopter ship, and after about 3 months he was in Vietnam.  He was a signalman stationed on the top part of the ship where he inhaled fumes from the ship and helicopters and at times he was exposed to diesel fuel.  Due to this he broke out on his chest, scalp, ears, face, torso, back, legs, and groin areas and was eventually sent to Balboa hospital where, with the use of a sanding machine, skin was abraded from his back and he was given antibiotics.  Thereafter, a group of physicians determined that he was unfit for further service and he was coerced into accepting a medical discharge.  He further testified that he believed that he was exposed to "dioxon ...from the fumes of the ship."  He had never been tested for any past exposure to Agent Orange.  

The Veteran testified at the DRO hearing that he had migraines 3 to 6 times weekly, depending on exposure to light and sound, with some relief with medication.  The headaches 2 hours or more but the frequency and severity prevented him from working.  The Veteran testified that due to his low back disability he could not sit for extended periods of time.  He could not bend over due to his low back.  

The Veteran further testified at the DRO hearing that he had work experience as a restaurant manager and a construction worker.  He had even run his own construction business.  He had been receiving SSA disability benefits since 2006 due to his headaches and low back disability.  He stated that he could not work due to his headaches, lumbar pain, and his depression for which he took medication.  Also, due to his service-connected psychiatric disorder he could not function in a group of people, and had sleep disturbance and impaired ability to communicate with others.  

Received on May 29, 2015 was VA Form 21-526EZ, Application for Disability Compensation the Veteran claimed "[s]ervice connection for bilateral lower extremity radiculopathy secondary to service connected lumbar disability."  

VAOPT records include a July 28, 2015 Neurosurgery consultation.  It was noted that the Veteran was status post cervical fusion from C4 thru C7 in 2010.  MRIs in 2013 and August 2014 showed excellent decompression and very mild spondylosis at C3-4 without any neural element compression and the results were better on the 2014 MRI than at the time of a 2013 MRI.  The Veteran now had had one year of progressive right shoulder and arm pain.  Some abnormalities in that shoulder were found by X-rays and MRI.  However, an EMG yielded results which were only indicative of right CTS and no radiculopathy.  The Veteran had been seen by his surgeon who did not feel the right shoulder and arm pain was due to anything related to the cervical spine; so now the Veteran sought a second opinion.  The VA consulting neurosurgeon stated that there was absolutely no pathological neuro-compressive or surgical findings and nothing which would explain right arm radiculopathy, and certainly not one involving C5.  In sum, the consulting VA neurosurgeon stated that there was no evidence of cervical radiculopathy or myelopathy, and no need for further neurosurgical evaluation or intervention.  

A September 25, 2015 VAOPT record shows that the Veteran complained of pain in both arms, and that he had had pain in his right arm for 2 years.  It was also noted that the original private surgeon that had perform cervical fusion (in 2010) had checked old X-rays and stated that everything was fine, and that a VA neurosurgeon's consultation had basically agreed with the original surgeon; however, since then an orthopedic spine surgeon evaluated the Veteran's right shoulder and was of the opinion that the pain was coming from the Veteran's cervical spine and not his rotator cuff.  It was also reported that a past right shoulder CT scan had revealed mild to moderate DJD, and an MRI had revealed tendinopathy of the supraspinatous tendon at the insertion into greater tuberosity, including a minimal partial tear.  

On VA psychiatric examination of October 22, 2015, the Veteran's diagnosis was a moderate recurrent major depressive disorder with "anxious distress."  The best summary of his level of occupational and social impairment was occupational and social impairment with reduced reliability and productivity.  He reported that in his first postservice year he had had 9 jobs, including as a sewing machine mechanic, assistant electrician, and in the food service business.  Later, he had run a roofing company for 20 years and then went to work for a general contractor and after about 3 months on that job, he got hurt.  He had last worked in 1997 and "went on disability in 2006."  Currently, he saw a mental health provider and attended a weekly Veteran-run group.  He took medication for PTSD and depression and to help him sleep.  He denied homicidal and suicidal ideation.  He had a depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner stated that the Veteran was experiencing symptoms of depression which had been exacerbated over the years by his chronic pain and physical limitations, and specifically his "neck pain and more recently numbing in his arms and hands which impairs his ability to participate in activities he used to enjoy."  

On VA spinal examination of October 22, 2015, the Veteran's electronic records were reviewed.  The Veteran reported having stabbing and burning low back pain and that he was beginning to develop burning pain of the posterior aspect of his legs.  The leg pain began if he sat for an hour or more.  He also related having right foot numbness.  There was no increase in pain with coughing or sneezing and he had no bowel or bladder dysfunction.  He took Naprosyn on a regular basis.  He related having flare-ups which sometimes required bedrest and pain medication.  

On examination there was no thoracolumbar ankylosis and flexion was to 70 degrees, extension to 25 degrees, right and left lateral bending were to 25 degrees, all of which were painful; and right rotation was to 15 degrees, and left rotation was to 10 degrees, for a total combined range of motion of 170 degrees.  Pain caused functional loss but there was no additional loss of function or range of motion on repetitive use testing.  There was no evidence of pain with weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The examination was not conducted during a flare-up and, so, the examiner was unable to state whether pain, weakness, fatigability or incoordination significantly limited functional ability or caused additional limitation during a flare-up.  There was no guarding or muscle spasm of the thoracolumbar spine.  Additional factors contributing to disability were disturbance of locomotion and interference with sitting.  Strength was normal, bilaterally, in hip flexion, knee extension, plantar flexion and dorsiflexion of the ankles, and in great toe extension.  There was no muscle atrophy and deep tendon reflexes were normal, bilaterally, except that right ankle reflex was absent.  Sensation to light touch was normal throughout both lower extremities except for a spotty loss of sensation on the inner portion of the right lower leg.  Straight leg raising was positive on the right but negative on the left.  As to radicular signs he had pain in each leg, and mild paresthesias in each leg, and had mild numbness in the right leg but no numbness in the left leg.  

The examiner stated that there was IVDS with sciatic radiculopathy, bilaterally, which was moderate in the right leg and mild in the left leg but no bowel or bladder dysfunction.  The Veteran had had episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician for four (4) days in the past 12 months.  He occasionally used a cane as an ambulatory aid in climbing stairs for stability and balance.  The Veteran's postoperative thoracolumbar scarring was not painful or unstable and was less than 6 square inches.  Imaging studies had documented arthritis but there was no thoracic vertebral fracture with loss of 50 percent or more of height.  It was opined that the thoracolumbar spinal condition impacted on his ability to work because he was unable to bend forward, lift or carry objects, and was unable to sit for over one hour at a time.  

In a certified statement in September 2016 the Veteran reported that he had injured his neck, shoulders, and hands in a 1971 motorcycle accident, after which he had cellulitis for 3 months of his hands and knees and used crutches.  His neck, shoulders, and hands had continued to hurt since then.  In 1972 he was blown off the halyard of a helicopter carrier and fell 25 feet further injuring his neck and low back.  For over 40 years he had had tingling and numbness of fingers of both hands.  He had associated this with his neck injury but in August 2016 he had left CTS surgery and it had still not alleviated his tingling and numbness of the fingers of the left hand.  Thus, he believed the symptoms were due to cervical pathology.  

In a statement dated September 30, 2016 from Dr. J. T. it was reported that the Veteran continued to have chronic pain, headaches, as well as upper and lower extremity radicular symptoms, including sensory impairment, motor weakness, and multi-joint pain.  In addition to upper extremity radicular symptoms he had developed more severe and progressive hand symptoms with neuropathy extending into the digits.  He had poor coordination and motor strength, and had had electrodiagnostic testing.  His cervical spine symptoms included pain, diminished range of motion, and radicular symptoms, and these continued to progress.  Imaging studies revealed moderately severe degenerative changes with resultant nerve root effacement.  His chronic headaches with vertigo and nausea were more frequent now.  He also had cognitive impairment with short term memory loss and diminished concentration.  In conclusion, his symptoms continued to progress and required multi-modality treatment.  It was not anticipated that his symptoms would resolve.  

On VA neurology examination of October 12, 2016, the Veteran related having had lower extremity radiculopathy since an inservice 1972 motorcycle accident, in which he struck his head.  He complained of continued chronic pain, tingling, and numbness despite multiple past surgeries.  On examination he had no symptoms in either upper extremity attributable to a peripheral nerve condition but had constant pain, numbness, and paresthesias and/or dysesthesias of the lower extremities which was moderate in the right leg and mild in the left leg.  However, muscle strength testing, testing of sensation to light touch, and deep tendon reflexes were normal in both upper and both lower extremities, and there was no muscle atrophy or trophic changes (which would be characterized by loss of extremity hair, smooth, shiny skin).  His gait was normal.  Special tests for the median nerve, i.e., Phalen's sign and Tinel's sign were negative in both arms.  Testing of all the nerves in the upper extremities and radicular groups was normal, as was testing in the lower extremities except for incomplete paralysis of each sciatica nerve which was moderate in the right leg and mild in the left leg.  The examiner noted that the Veteran regularly used a cane for slight balance issues but his gait was not affected at the time of the examination.  His sciatic neuropathy impacted his ability to work in that the Veteran could not lift, pull, or push with his hands, and had problems standing and walking for long periods.  

An October 5, 2016, VAOPT record noted that the Veteran reported having been discharged from service because of severe acne.  He reported that after service discharge the folliculitis of his back cleared, although the scars remained.  Now, 40 years later, he had had a flare-up.  He now had multiple scars on his back.   When last seen in October 2015 he had seborrhea of the mid chest, sides of the nose, and eyebrows.  He also had either acne or chloracne, severe folliculitis or furunculosis.  Thereafter, there had been a significant improvement in his skin but in the last 2 months, he has developed multiple pustules over his back, mid-chest, some in his groin.  On current examination he had multiple pustules over the back, about 3 or 4 in the groin, in the suprapubic area, and a few in the mid chest.  His seborrheic dermatitis appeared to be under control with minimal scale and erythema. The assessment was folliculitis; possibly related to chloracne, but more than likely folliculitis.  

On examination for residuals of traumatic brain injury (TBI) on May 11, 2017, the Veteran's records were reviewed and the diagnosis was residuals of a TBI.  The Veteran reported that in 1971 at Big Sur, California, he was off base trying to sell a motor cycle to another fellow service man.  He was in the process of test driving the motorcycle when the driver accidentally pressed the wrong button that ejected the service member from the motor cycle about 50 feet away from it and he landed on his head, hands, and knees.  He had a loss of consciousness and woke up in the ambulance.  He had had symptoms of headaches, blurry vision, dizzy spells with black outs.

Also, the Veteran reported that in 1972 he was the signal man on helicopter carrier and was fixing the signal flag that was stuck.  He fell 20 feet and hit his head against the main pole on the body of a helicopter.  He had altered level of consciousness with feeling dizzy and dazed, headaches, dizzy spells, black out spells and chronic insomnia.  He reported having been diagnosed with TBI in 1971 at Big Sur California.  His current symptoms were dizzy spells, black out spells, headaches about 4 times weekly, poor short-term memory deficits with his having to write everything down; tinnitus, and sensitivity to bright light and loud sound.  He had been on medication for TBI related condition for 4 years, and his current medications were Fioricet and Temazepam for sleep difficulties and Venlafaxine for irritability and mood stabilization.  

On examination as to the ten facets of evaluation for TBI, his motor activity was normal, with intact motor and sensory systems.  As to any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI (such as migraine headaches), he had headaches as well as impairment of gait, coordination, and balance.  The examiner opined that TBI was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was premised upon the symptoms of headaches, blackouts and loss of vision secondary to the MVA as delineated in the STRs and the result of the MRI ascribing the micro-ischemic changes to a possible shear injury secondary to the severe sustained brain injury.  

On VA otolaryngeal examination on August 1, 2017 it was found that the Veteran's report of blackouts were due to his past TBI.  His dizzy spells were due to [nonservice-connected] benign paroxysmal positional vertigo (BPPV).  

On VA examination in August 2, 2017 for evaluation of headaches it was reported that the Veteran had headaches with sensitivity to bright light and loud noise due to a 1971 TBI.  He related having pain in frontal area, hair line and nose all the way to the back of his head, with sensitivity to light and sound, and accompanied by nausea, dizziness, and changes in vision.  He reported that the condition had gotten worse.  He took Fioricet and Imitrex.  He had pain on both sides of his head.  The headaches typically lasted less than 1 day.  It was reported that he had characteristic prostrating attacks of headaches.  The frequency of prostrating attacks was more than once per month productive of economic inadaptability.  It was reported that the headaches impacted his ability to work and that he had very prostrating and prolonged attacks of headache pain which were productive of severe economic inadaptability.  

On VA examination on August 2, 2017, to evaluate the Veteran's reported memory loss, it was reported that the best summary of the Veteran's level of occupational and social impairment with regards to all mental diagnoses was occupational and social impairment with reduced reliability and productivity.  After service discharge he was an assistant electrician for two years and a maintenance worker at Sea World (Ohio) for two years.  He then was a restaurant manager for seven years.  He was building and roofing contractor for 17 years but had not worked since 2006.   He had impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks.  

VAOPT records include an August 4, 2017 neurology consult which states that imaging of brain, cervical spine and neck vessels was reviewed with the Veteran.  There was some microvascular disease in the brain, and this was most likely related to hypertension and hypercholesterolemia.  

Received in October 2017, along with written arguments by the Veteran's attorney, were two written statements from the Veteran.  In one statement, dated in September 2016 he reported that he injured his neck, shoulders, and hands in a 1971 motorcycle accident, after which he used crutches for some time and he developed cellulitis for over three months on his hands and knees.  His neck, shoulders, and hands had continued to hurt since that time.  Also, in 1972 he was blown off of a halyard of a helicopter carrier and fell 25 feet, further injuring his neck, low back, and head all of which had continued to hurt since that time.  He had had tingling and numbness of right and left finger tingling for over 40 years, which he had always associated with his neck injury.  In August 2016 he had left CTS surgery but it had not alleviated the left finger numbness and tingling and he believed that this indicated that the symptoms were due to his neck injury.  

Also submitted was an additional copy of a service personnel record showing that on April 9, 1973 the Veteran, while stationed on the USS New Orleans, LPH-11, was given emergency leave.  In an undated statement the Veteran reported that in 1973 he was given short term emergency leave due to marital problems.  He went by helicopter from his ship to Qui Nhon Air Base, Vietnam, and was then transported by plane to Clark, Air Force Base.  He had developed severe acne vulgaris during service, as shown by service records.  This included acne on his face, back, neck, shoulders, forehead, buttocks, and pubic area.  During service physicians had scraped the bumps off of his back and other areas.  Since service he had continued to have severe acne as well as residual bumps, scarring, and pain; and he continued to have flare-ups.  

A report of a September 2016 MRI of the Veteran's brain from AnMed Health revealed age-appropriate atrophy and probable micro-ischemic disease, both of which had progressed since a prior study.  

On VA Agent Orange Registry examination in December 2017 the Veteran reported serving in Vietnam for 9 1/2 months between November 1972 and August 1973 in the Navy.  He indicated that he was stationed in Haiphong Harbor.  He reported a history of coronary artery disease (CAD) with myocardial infarction and 3 stents placed in March 2017.  

The Veteran reported that he had a small amount of acne on his face when he entered the Service in 1972 but that within 3 months of being stationed at Haiphong Harbor he developed significant acne involving his face and back.  He stated that due to no responses to medication he required several incision and drainage procedures due to furuncles on his back and was medically discharged due to the skin condition.  He reported that he had continued to have flare-ups of pustules, predominantly to his back, off and on, since he left military service.  He was followed by the Dorn VA dermatologist for acne, rosacea, and seborrheic dermatitis.  Otherwise the Veteran reported no other specific symptoms related to diseases presumptively due to Agent Orange.  The Veteran reported having chronic headaches as well as radicular symptoms from spinal stenosis.  

On physical examination the Veteran was intact to light touch, motor strength was 5/5, and reflexes were normal in both upper and both lower extremities.  He had mild erythema across the nose and cheeks consistent with rosacea.  The relevant diagnoses were CAD, SP myocardial infarction with stenting times three; osteoarthritis with spinal stenosis; headaches; acne; rosacea; and seborrheic dermatitis.  

A January 2018 VAOPT record noted that the Veteran had had right shoulder surgery in December 2017.  

Of record are formal RO findings of a lack of information required to corroborate exposure to herbicides dated January 17, 2018 and January 26, 2018.  It was determined that the information required to corroborate the exposure described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of National Archives and Records Administration (NARA) records.  All procedures to obtain this information from the Veteran have been properly followed.  Evidence of written and telephonic efforts to obtain this information was in the file.  All efforts to obtain the needed information had been exhausted, and any further attempts would be futile.  It was noted that the Veteran filed a claim [for service connection for heart disease, including residuals of a myocardial infarction] related to herbicide exposure on VA Form 21-526EZ, received November 27, 2017, in which he indicated he was exposed while in the Navy in and around Vietnam and the territorial waters of Vietnam.  The RO had requested the Veteran provide evidence of herbicide exposure in an RO letter of December 11, 2017.  There had been no reply.  The service personnel file, and service treatment records were reviewed for an indication of herbicide exposure during service and none was found.  Information sufficient to confirm herbicide exposure could not be confirmed. 

On cardiovascular examination in February 2018 it was stated that the Veteran had had a myocardial infarction.  He reported that it occurred in March 2017, and had had three stents put in place.  The diagnosis was arteriosclerotic heart disease.  The examiner opined that the claimed condition was at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected condition.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  38 C.F.R. § 3.303(b).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013). 

If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Reopening of Service Connection for Acne Vulgaris, Now Claimed as Chloracne

Although notified of the November 1974 denial, by a letter of December 16, 1974, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.   Moreover, no additional evidence was received within one-year following notification of the denial, and no additional service records were received at any point, warranting readjudication of the claims.  See 38 C.F.R. § 3.156(b), (c).  

For applications to reopen, such as this, received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  However, this does not mean that a claimant must submit a medical nexus opinion to reopen a claim which was denied based in part on an absence of medical nexus evidence.  Rather, lay evidence which is new and material could trigger VA's duty to assist to obtain a medical opinion or consideration of a new theory.  Thus, new and material evidence is that which raises the likely entitlement to a nexus medical examination if the claim were to be reopened.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, and assuming the credibility of the evidence in question pursuant to Justus, 3 Vet. App. at 513, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The 1974 rating decision is final.  Even if he did not receive formal notice of that rating decision because he had moved without informing VA of a current address, in the normal course of events, it is the burden of a veteran to keep the VA apprised of his whereabouts and if he does not, the VA does not have "to turn heaven and earth to find him."  Hyson v. Brown, 262, 265 (1993).  

At the time of the 1974 rating decision there was no presumption of service connection for chloracne or other acne form disease consistent with chloracne for Veteran that are presumed to have had inservice herbicide exposure in Vietnam.  Such a presumption now exists.  The additionally submitted evidence includes speculation by VA medical personnel that the Veteran might have chloracne.  While much of these speculations appear to be premised upon the Veteran's assertions, based only on his lay knowledge, that he has chloracne, he has submitted numerous lay statements addressing his claimed skin condition.  

While not all of the additional lay statements are consistent with each other, or even the Veteran's own varying statements that he had no skin problems prior to service, versus his statements that he had only minor skin problems prior to service, as previously mentioned, for new and material claims, the credibility of the evidence in question must be presumed.  Justus, Id.  

Therefore, the additional lay evidence, which for the very limited purpose of reopening is presumed to be credible, combined with the current treatment records suggestive of the possibility that the Veteran may have chloracne or other acneform disease consistent with chloracne, are sufficient to reopen the claim, since they trigger VA's duty to assist by providing a medical opinion, particularly in light of the Veteran never having been afforded a VA medical opinion for this claim.  Shade, 24 Vet. App. at 118.  

Since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand. 

Service Connection for Cervical Spine DDD; Cervical Myelopathy and Polyneuropathy Right Upper Extremity; and a Left Hand Disability

The claims for service connection for cervical spine DDD, cervical myelopathy and polyneuropathy of the right upper extremity, and a left hand disability all stem from the Veteran's reported injury or injuries during active service.  That is, he claims that inservice injury or injuries of his neck have caused cervical arthritis, DDD, myelopathy as well as polyneuropathy or radiculopathy of both upper extremities.  For this reason these claims will be discussed jointly.  

Initially the Board finds that it cannot find that the Veteran's complaints of continuous symptomatology, i.e., pain, since his reported two inservice injuries have any probative value.  The Board does not doubt that he sustained two injuries, one from a fall and the other from a motorcycle accident.  However, even as early as his military service there were complaints relative to the motor cycle accident that were found by service examiners to be "amazingly illogical" and even then it was noted by service examiners that there were inservice episodes which seemed "hysterical" in nature.  While the Veteran now contests the accuracy of this depiction of the clinical history he related during service, the Board finds that the lay and medical evidence contemporaneous to the service more probative of the Veteran's medical and mental condition due to their proximity to service rather than recollections made years after the fact. 

Additionally, as will be discussed, in relating his clinical history he has not always been completely forthcoming.  Specifically, it is clear and undisputed that he had a significant postservice work-related back injury in 1995, as well as a vehicular accident but he has declined to report this portion of his clinical history to postservice clinicians that not only treated him but also have rendered favorable medical opinions.  

Moreover, and further diminishing the reliability of the Veteran's assertions is that, in relation to the claim for service connection for acne, he at times reported that he had no dermatological problems prior to service.  He even submitted lay statements, some of which are to this effect.  On the other hand, while he at one time indicated that there was no evidence of his having acne prior to service, this is well documented by the entrance examination which found acne vulgaris and inservice clinical histories of skin problems dating back to his teenage years.  However, more recently he has conceded that he had acne prior to and at service entrance.  

And all of this diminishes the reliability of the Veteran's assertions and his supporting lay statements that he had continuous problems and pain of his back, and particularly his neck, following his military service.  

Even acknowledging that the Veteran was involved in two accidents, a fall and a motor cycle accident, the STRs do not document the presence of chronic pathology of the Veteran's cervical spine or either upper extremity.  His descriptions of the circumstances of these two accidents are such that if in fact the accidents had caused injuries of the nature and kind which he has described, they undoubtedly would have necessitated extensive treatment during service.  And while he has reported having had such extensive treatment, this is not corroborated by the STRs which do not otherwise appear to be incomplete in any manner.  Rather, his description of the injuries and their reportedly disabling effects are such that without corroboration, such as by reasonably expected treatment records, the Board concludes that his descriptions are not reliable and so are not credible.  For example, he has reported, and particularly to private clinician sources that rendered favorable medical opinions, that the inservice motor cycle accident resulted in him being dragged across the ground for a significant distance.  However, he did not report to these same private clinical sources rendering favorable medical opinions that his postservice 1995 injury resulted in him being dragged 200 feet, as reflected in a private clinical record submitted for the purpose of obtaining SSA disability benefits.  

Thus, it is clear that the Veteran has been selective in the version(s) of his clinical history or histories which he relates, and without revealing his full and complete clinical history, when obtaining private clinical evidence in support of claims for compensation for VA disability.  

Further supporting this is the fact that the earliest actual contemporary evidence of any complaint of chronic back and cervical pain, as well as episodic numbness of his fingers, is in September 1983, a decade after his military service.  Moreover, even at that time a neuropsychiatric consultation was recommended.  

Thereafter, contemporary clinical records are silent until more than another decade later, after he had a postservice work-related injury.  At that time it was noted that this was a "new problem" and there was a concern that he had a lower cervical strain with some pain referred to the interscapular region, and it was noted that he had had an operation on his left hand in 1994, apparently for CTS.  As to CTS, clinical records associated with his award of SSA disability benefits note that he had bilateral CTS.  However, there is no evidentiary link between the bilateral CTS, including the 1994 left CTS surgery, and either of the injuries two decades earlier.  Indeed, so significant was the 1995 injury that he was awarded SSA disability benefits.  These SSA records reflect that the Veteran had cervical spondylosis which caused his neck and upper thoracic pain, and cervical DDD with radicular symptoms.  

The SSA records show that a 2005 cervical MRI revealed multi-level degenerative cervical spondylosis and a 2006 CT cervical scan found disc protrusion or herniation at multiple cervical levels.  However, there are no contemporaneous clinical records showing complaints of either cervical pain or symptoms of his upper extremities until decades after his two inservice injuries, and such evidence must be established in light of the lack of credibility of continuity of symptomatology from the lay evidence.  

The Veteran's own beliefs as to the medical consequences of his inservice injuries are not competent evidence.  For example, in his March 2010 VA Form 21-4138, he related that his inservice motor cycle accident had caused arthritis of multiple joints, including his back, hands, knees, and neck.  The Veteran and laypersons submitting supporting statements may speak as to etiology in some limited circumstances in which nexus is obvious merely through simple observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, because the Veteran and other laypersons are untrained and uneducated in medicine they are not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Indeed, the evidence is devoid of imaging studies which yielded findings of pathology due to trauma (other than those in 2010 as to his right knee, following a right knee injury in March or April 2010).  

Consequently, the Board finds that the evidentiary record does not establish that the Veteran had chronic pathology of the cervical spine or upper extremities, including the hands, during active service and that the lay evidence of continuity of symptomatology is not credible.  

The Board next addresses the medical opinions of record.  In this regard, it is not error for the Board to favor one competent medical expert over another when the Board gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 432-3 (1995).  While one with medical expertise is not required to review all evidence in a VA claimant's records, such opinions based solely upon a clinical history, and without review of past clinical records, are only as good as the medical history upon which they are based.  A medical opinion predicated upon a history related by a veteran may not be refuted or disregard solely on that basis, but this fact may be considered in determining the probative value of the statement.  Kowalski v. Nicholson, 19 Vet. App. 171, 170 (2005).  Diagnoses or opinions which are based on a history provided by a veteran means that such conclusions "can be no better than the facts alleged by the appellant."  Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical "opinion based upon an inaccurate factual premise has no probative value").  

Reliance on a veteran's statements renders a medical report less probative only if that history is rejected.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran); see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical opinion based on facts provided by the veteran found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the veteran).

The probative value of a medical opinion comes from its reasoning, and a failure to provide a rationale for an opinion goes to its weight or credibility.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2004); Herandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Some factors for consideration in weighing the probative value of diagnoses or opinions are the extent and accuracy of data and history relied upon, past treatment of the Veteran, the use of examination findings, the use of clinical, laboratory or radiological studies, a review of the claims file (which is not required of private physicians) or other clinical records, and a review of medical literature.  Generally see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Mere review of a claim file by an examination is of little use when the diagnosis or opinion obtained fails to explain what information in the claim file was important and necessary to an opinion.  It is what is learned from the claims file for use in forming an opinion, and not just reviewing records, that matters.  "Most of the probative value of a medical opinion comes from its reasoning [] It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed.Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id., that a private physician's opinion is competent evidence even without review of service treatment records).  

Matters for analysis of medical opinions include, but not limited exclusively to, (1) why cited studies are or are not persuasive, (2) additional risk factors other than those alleged as causative, and (3) whether the claimed condition has manifested itself in an unusual manner, and an opinion's probative value is diminished when it is (4) ambivalent, (5) based on an inaccurate or assumed factual premise shown to be incorrect, (6) based on an examination of limited scope, or (7) the basis for the opinion is not stated.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  It is the factually accurate, fully articulated, and sound reasoning that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).  

There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners). Rather, examination reports are adequate when they sufficiently inform the adjudicators of a medical expert's judgment on a medical question and the essential rationale for that opinion.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) ("An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation will be a fully informed one'" (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); see also Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) ("[An adequate] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  (citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).

Regarding the favorable medical opinions on file, it is clear that virtually all of these opinions purporting to link symptoms and pathology of the Veteran's neck and upper extremities to either or both inservice injuries, are dependent upon the Veteran's inaccurate description of the injuries and putative symptoms immediately following the injuries and the non-credible history he has related of continuous symptomatology following either or both inservice injuries.  For example, Dr. T. reported that the inservice motor cycle accident may have exacerbated the Veteran's current pain issues.  The meaning of Dr. T.'s statement is unclear because there can be an exacerbation only of a pre-existing condition, such that exacerbation by an inservice injury would imply that the "pain issues" pre-existed service, or at least any inservice injury and such is not shown to be the case here.  

Similarly, the November 2010 VA neurology examiner took at face value the Veteran's report that the inservice motor cycle accident eventually resulted in cervical disc pathology which required surgery in 2010.  Also taken at face value was the Veteran's non-credible report of chronic bilateral CTS symptoms, diagnosed in 1985 more than a decade after service, since his military service.  

As to the opinions of Dr. T. that cervical spine pathology is at least in part due to an inservice motor cycle accident (if not both inservice injuries), it is clear that this opinion was based on a clinical history related by the Veteran of continuous symptoms since one or both injuries, which is a history that the Board finds is not credible.  Similarly, the opinion that osteoarthritis is due to inservice trauma rather than the aging process is also rejected because the opinions, and that physician's treatment of the Veteran, was at a time when the Veteran was of an age, as stated by Dr. T., when degenerative changes are to be expected, i.e., the Veteran was at least in his late 50s.  Also, Dr. T. did not consider the fact that the Veteran had had intervening trauma from the 1995 injury, and a later cervical spine injury in a postservice vehicular accident.  In fact, Dr. T. seems to have been unaware of the fact of the Veteran's significant postservice injury(ies), and made no mention of them.  

In this regard, the Board is aware that the Veteran is service-connected for headaches and that this was based upon the 2010 VA examiner's opinion that the headaches were due to injury from the inservice motor cycle accident, and that this accident had "eventually" resulted in cervical myelopathy and radiculopathy.  However, and again, this opinion clearly assumed that the Veteran's clinical history of continuous symptomatology was credible.  In fact, without such credibility being inherent in that opinion, and without consideration of the Veteran's postservice history of injury, the opinion is not otherwise supported by any logic.  Even after reviewing the negative VA nexus opinion in February 2012, the 2010 examiner, in an addendum later in February 2012 stated that the 1972 motor cycle accident resulted in cervical spine injury with myelopathy and radiculopathy.  However, again, the 2010 VA examiner offered no explanation for the absence of any treatment for cervical myelopathy or radiculopathy either during service or for more than at least one decade after the 1972 injury and did not otherwise even attempt to explain how such an injury "resulted" in cervical myelopathy or radiculopathy, such that without assuming the credibility of the Veteran's self-reported history of continuous symptomatology the addendum opinion, like the original opinion, is not otherwise supported by any logic.  

The Board also acknowledges that service connection has been granted for lumbosacral DDD and for radiculopathy of each lower extremity based upon his inservice injuries.  However, this does not mean that the Board is bound by that finding to conclude that service connection is warranted for every orthopedic or neurologic abnormality which the Veteran may now have, even if the Veteran now claims such injury(ies) as the causation of any orthopedic or neurologic disability.  Rather, supporting evidence is required.  

The Veteran has been focused on attempting to link cervical pathology to the inservice motor cycle accident, as shown by the 2010 report from Piedmont Spine and Neurosurgical Group in response to the Veteran's query as to that very matter.  The opinion was that it was "quite possible" that such injury led to persistent neck pain resulting in disc herniations.  Here again, two factors diminish the probative value of this opinion, the first is the assumed credibility of the Veteran having had "persistent" neck pain since the accident and there being no mention of the clearly significant postservice 1995 work-related injury leading to disability resulting in the award of SSA disability benefits.  Moreover, the mere possibility, even if phrased as "quite possible" does not rise to the level that it was as likely as not that there was such a nexus.  

On the other hand, the February 2012 VA examiner found that the claimed cervical spine disability was less likely as not related to inservice injury, noting that while the occurrence of the inservice injuries was supported by the STRs, it was unlikely that there was significant cervical intervertebral disc injury without the emergence of immediate symptoms of neck pain or radiculopathy and that examiner, after reviewing the record, found no such supporting evidence.  

Similarly, in 2013 another VA opinion was expressed which specifically found that absence inservice evidence of pain or other complaints of the neck, the current cervical discopathy was less likely related to service and more likely related to the 1995 work-related injury.  That opinion noted that the headaches, now service-connected, were at least as likely related to service given his inservice complaint of a headache after the injury, but the Board notes that he had no such inservice complaints as to his neck or upper extremities, nor until many years after service.  

Significantly, it is only after the 2010 and 2012 VA opinions that on VA examination in April 2012 the Veteran reported that initially his symptoms after the 1972 accident were confined to his low back, and only several months later did he had radicular pain in his lower extremities but he did not report that the accident also resulted in cervical or upper extremity symptoms.  The Board finds that he did not have such a clinical history with respect to a putative cervical spine injury from the motor cycle accident with symptoms at that time, or shortly thereafter, in his cervical spine or upper extremities.  Moreover, at the 2012 VA examination he first related a history of an MVA in 2011 in which his neck, but not his low back, was injured.  

For the foregoing reasons and bases, the Board finds that the preponderance of the evidence is against the claims for service connection for cervical spine DDD, cervical myelopathy and polyneuropathy of the right upper extremity; and a left hand disability.  

Service Connection for a Right Knee Disability and for a Left Knee Meniscal Tear and Arthritis

With respect to service connection for disability of the Veteran's knees, the Board notes that the Veteran is in receipt of disability compensation for radicular neurologic impairment of each lower extremity.  However, to the extent that such disabilities encompass either motor or sensory impairment in the distribution of the affected nerves in the areas of the knees they may not, standing alone, be considered as proof of a separate disability of either knee of service origin.  

The Veteran claims that disability of the knees stems from inservice injuries, and particularly the inservice motor cycle injury due to which he traveled across gravel on his hands and knees.  However, there is virtually no supporting clinical evidence of disability of either knee until after his 1995 postservice work-related injury.  In this regard, there is a postservice clinical record which shows that this postservice injury had caused him to be dragged across the ground for about 200 feet.  Moreover, it is clear that imaging studies found pathology of the right knee which was demonstrative of findings explained only by trauma at the time of the Veteran's right knee injury in March or April 2010.  

Otherwise, the earliest evidence of right knee pathology is in 2005 when he was given an injection for what he reported was a history of osteoarthritis, and right knee X-rays that year found patellofemoral degenerative changes.  

With respect to the opinions of Dr. T. that pain and joint pathology of the knees ware related, at least in part to the 1972 motor cycle accident (if not both injuries), the Board again notes that this was premised on the rejected history of the Veteran of continuous symptoms of the knees since such injury(ies).  Likewise, the opinion that osteoarthritis is due to inservice trauma rather than the aging process is also rejected for the same reasons expressed above as to the claims for disability of the cervical spine.  Specifically, at the time of Dr. T.'s opinions the Veteran was of an age at which degenerative changes are to be expected.  Further, Dr. T. did not consider the fact that the Veteran had intervening trauma from the 1995 injury or trauma of the right knee in 2010 only following which imaging studies demonstrated the presence of changes consistent with trauma.  Indeed, Dr. T. seems to have been unaware of the fact of these postservice traumas and made no mention of them.  

Accordingly, even with consideration of the doctrine of the favorable resolution of doubt, the Board finds that the evidentiary record does not establish that the Veteran had chronic pathology of the knees during active service and that the lay evidence of continuity of symptomatology is not credible.  Also, the favorable private nexus opinion is premised solely upon a self-reported history of the Veteran which the Board finds is not credible.  Thus, service connection for disability of the knees is not warranted.  

Service Connection for Disability of the Right Shoulder and the Left Shoulder

Initially the Board notes that there is evidence that the Veteran has radicular symptoms in his upper extremities due to nonservice-connected pathology of the cervical spine.  However, to the extent that the Veteran's claims for disabilities of the shoulders encompasses either motor or sensory impairment in the distribution of the affected nerves in the areas of the shoulders it may not be considered as proof of a separate disability of either shoulder of service origin.  

As with the claims for disabilities of the cervical spine, hands, and knees, the Veteran claims that disability of the shoulders stems from inservice injuries.  However, there is virtually no supporting clinical evidence of disability of either shoulder until after his 1995 postservice work-related injury.  In this regard, there is a postservice clinical record which shows that this postservice injury was at least as significant, and most likely even more so in light of his receiving SSA disability benefits only after that injury, than any inservice injury alone or in combination.  The SSA records include a 1995 record that the Veteran had a "new" problem since the 1995 injury which was pain in the mid-scapular region which went to the left side of his shoulder, and it was felt that he had a cervical strain with pain referred to the left scapular region.  Indeed, the evidence shows that the Veteran subsequently had surgery for a left rotator cuff tear, and Dr. S.B. opined that it was related to the 1995 injury.  Despite the opinion of Dr. T., imaging studies did not confirm osteoarthritis of the left acromioclavicular joint until 2005, the same year in which it was felt that he probably had right subacromial bursitis.  

To the extent that the opinions of Dr. T. are that pain and joint pathology of the Veteran's shoulders are related, at least in part to the 1972 motor cycle accident (if not both injuries), the Board again notes that this was premised on the rejected history of the Veteran of continuous symptoms of the shoulders since such injury(ies).  Likewise, the opinion that any osteoarthritis of the shoulders is due to inservice trauma rather than the aging process is also rejected for the same reasons expressed above as to the claims for disability of the cervical spine.  Specifically, at the time of Dr. T.'s opinions the Veteran was of an age at which degenerative changes are to be expected.  Further, Dr. T. did not consider the fact that the Veteran had intervening trauma from the 1995 injury.  Again, Dr. T. seems to have been unaware of the fact of these postservice traumas and made no mention of them.

Accordingly, even with consideration of the doctrine of the favorable resolution of doubt, the Board finds that the evidentiary record does not establish that the Veteran had chronic pathology of the shoulders during active service, arthritis of the shoulders within one year after service discharge, and that the lay evidence of continuity of symptomatology is not credible.  Also, the favorable private nexus opinion is premised solely upon a self-reported history of the Veteran which the Board finds is not credible.  Thus, service connection for disability of the shoulders is not warranted.  

Rating Principles

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity after a review of the entire history.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14.  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The major concern is whether any common manifestations are improperly compensated more than once.  If manifestations causing additional functional impairment have not resulted in a compensable or elevated rating they have not been compensated for separate evaluation and pyramiding purposes.  Lyles v. Shulkin, No. 16-0994, slip op. at 14 (U.S. Vet.App. Nov. 29, 2017).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Conversely, if [the applicable DC] does specifically contemplate the effects of medication, then Jones is inapplicable."  McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016) (en banc).  

Rating Criteria for Lumbosacral DDD and Radiculopathy

Under the DC 5243, intervertebral disc syndrome (IVDS) is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

As to incapacitating episodes, if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised DC 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).  

Although the appellant's neurological symptoms are now rated separately, they are still part of the overall evaluation for his back disability, and so they are properly part of a request for an increased disability rating for that condition.  The separate neurological rating is simply a vehicle to provide "the maximum benefit allowed by law and regulation."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, DCs 8205 to 8730.  The DCs for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.  In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115").  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.20.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

'Sciatic' refers to the sciatic nerve; sciatica is used to refer to 'a syndrome characterized by pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by prolapse of the intervertebral disk' the term is also used to refer to pain anywhere along the course of the sciatic nerve'."  Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).  

Sciatic neurological manifestations are rated under DC 8520, 8620, or 8720 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, DCs 8620, 8720 (for sciatic neuritis and neuralgia). 

In this regard, M21-1MR, Part III, Subpart iv, Ch. 4, § G(4)(c) provides that mild incomplete paralysis encompasses the lowest level of evaluation for each nerve and is the default rating assigned based on the symptoms, however slight, as long as they were sufficient to support a diagnosis of the peripheral nerve impairment for service connection purposes.  In general look for a disability limited to sensory deficits that are lower graded, less persistent, or affecting a small area.  A very minimal reflex or motor abnormality potentially could also be consistent with mild incomplete paralysis.  

Moderate incomplete paralysis is the maximum evaluation reserved for the most significant cases of sensory-only impairment under 38 C.F.R. § 4.124a.  Symptoms will likely be described by the claimants and medically graded as significantly disabling.  In such cases a larger area in the nerve distribution may be affected by sensory symptoms.  Other sign/symptom combinations that may fall into the moderate category include combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  

Moderate is also the maximum evaluation that can be assigned for neuritis not characterized by organic changes referred to in 38 C.F.R. § 4.123, neuralgia characterized usually by a dull and intermittent pain in the distribution of a nerve, under 38 C.F.R. § 4.124.  

Moderately severe incomplete paralysis is only applicable for involvement of the sciatic nerve and is the maximum rating for sciatic nerve neuritis not characterized by the organic changes specified in 38 C.F.R. § 4.123.  Motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability is expected.  Atrophy may be present.  However, for marked muscular atrophy see the criteria for a severe evaluation under 38 C.F.R. § 4.124, DC 8520. 

With severe incomplete paralysis, in general, expect motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability.  Trophic changes may be seen in severe longstanding neuropathy cases.  For the sciatic nerve, under 38 C.F.R. § 4.124a, DC 8520, marked muscular atrophy is expected.  Even though severe incomplete paralysis cases should show findings substantially less than representative findings for complete impairment of the nerve; the disability picture for severe incomplete paralysis may contain signs/symptoms resembling some of those expected in cases of complete paralysis of the nerve.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain should be rated as high as severe incomplete paralysis of the nerve, under 38 C.F.R. § 4.123.  

As for rating the orthopedic manifestations, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) is used and encompasses symptoms such as pain (radiating or not), stiffness, and aching but does not require that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003). 

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding. 

Note 2 to the General Rating Formula sets forth normal ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3. 

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 5 of the General Rating Formula. 

A 10 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 65 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 234 degrees; or, there is muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the vertebral height.

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

With respect to conducting a rating examination relative to joint dysfunction, it was recently held that a VA examination of the joints should, when possible, include the results of the range of motion testing described in the final sentence of § 4.59 which are tests as to pain on active and passive motion, including weight-bearing and nonweight-bearing and, if possible, with range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

An Initial Rating in Excess of 20 percent for Lumbosacral DDD prior to May 31, 2014, and in Excess of 40 percent Thereafter

Initially, the Board will address potential entitlement to a higher rating based on incapacitating episodes of IVDS.  In this regard, although the Veteran has stated that he has incapacitating episodes of IVDS, e.g., at the December 2010 VA examination, more than his mere verbal assurance of incapacitating episodes of IVDS is required.  Rather, there must be not only treatment but bed rest prescribed by a physician.  Here, there is no evidence that the Veteran has ever been prescribed bed rest by a physician other than the October 2015 VA examiners comment that such had been required for 4 days in the past 12 months.  Even if correct this would not warrant the minimum rating of 10 percent for IVDS.  However, there is no corroborating evidence of this and, so, such a comment by an examiner could only have been based on an uncorroborated medical history related by the Veteran and, as such is not credible.  

In this regard, some clinicians have commented that the Veteran has had incapacitating episodes.  However, no clinician has stated that the Veteran had been prescribed bed rest by a physician.  Rather, such comments as to the duration of "incapacitating episodes" could only have been based upon the clinical history related by the Veteran, together with an erroneous understanding of the requirement that incapacitating episodes must necessarily encompass bed rest prescribed by a physician.  Inasmuch as the Veteran had never been prescribed bed rest by a physician, he cannot have had "incapacitating episodes" within the meaning of the rating criteria in the Formula for Rating IVDS Based on Incapacitating episodes at 38 C.F.R. § 4.71a, DC 5243.  

It necessarily follows that the appropriate ratings may be assigned only for the orthopedic manifestations, for combination with any appropriate and separate rating for neurologic manifestations. 

As to orthopedic manifestations, on VA examination in December 2010 the Veteran's thoracolumbar flexion was to 50 degrees and his total combined range of motion in all thoracolumbar planes was 110 degrees.  Similarly, on VA examination in April 2012 thoracolumbar flexion was again to 50 degrees and his total combined range of motion in all thoracolumbar planes was 180 degrees.  Thus, based on the schedular criteria premised on range of motion, no more than a 20 percent rating was warranted.  Similarly, the December 2010 and April 2012 VA examinations found no muscle spasm, and the latter noted that his gait was normal.  

In sum, prior to the May 13, 2014 VA examination the Veteran did not have flexion of less than 30 degrees or ankylosis of the thoracolumbar spine even with consideration of the DeLuca factors, as required for the next higher rating above 20 percent, i.e., for a 40 percent schedular rating.  

The May 13, 2014 VA examination found that the Veteran had thoracolumbar flexion of 60 degrees, which did not meet the criteria for a 40 percent schedular rating.  The thoracolumbar flexion of only 60 degrees is at the borderline of the motion which would warrant, at most, a 20 percent schedular rating.  Likewise, the combined range of motion was 170 degrees, which also is at the borderline of the motion which would warrant, at most, a 20 percent schedular rating.  That examination also found that he had thoracolumbar guarding which resulted in an abnormal gait or abnormal spinal contour and this also is a rating factor for no more than a 20 percent rating.  

Moreover, during flare-ups flexion was to only 45 degrees and the combined range of motion was only 110 degrees, both of which qualify for no more than a 20 percent rating.  However, when consideration is given to the limitation of flexion, limitation as to the combined ranges of motion, and guarding, it was reasonably found by the RO that the thoracolumbar disability more closely approximated the criteria for a 40 percent rating as of the May 13, 2014 VA examination.  

However, the Veteran has never had any actual ankylosis of the thoracolumbar spine, which was either favorable or, as required for the next higher schedular rating of 50 percent, unfavorable ankylosis.  In other words, a review of the entire evidentiary record makes is indisputable that the Veteran does retain some thoracolumbar motion and, so, this precludes finding that he had any thoracolumbar ankylosis.

Accordingly, prior to the May 13, 2014 VA rating examination an initial rating in excess of 20 percent for lumbosacral DDD was not warranted and since the May 31, 2014, VA examination an evaluation in excess of 40 percent has not been warranted.  

An Initial Evaluation in Excess of 20 percent for Left Lower Extremity Radiculopathy

The Board notes that the May 31, 2014 VA examiner reported that the Veteran had involvement to the left femoral nerve, which would be rated under DC 8526.  However, the evidence otherwise shows that the involvement is limited solely to the left sciatic nerve since earlier electrodiagnostic testing found only chronic left sciatic nerve involvement and the later examiners in October 2015 and October 2016 both found only involvement of the sciatic nerves of each lower extremity.  Thus, a separate rating for left femoral radiculopathy is not warranted.  The Board also notes that the ratings for both mild and moderate sciatic neuropathy and for femoral neuropathy are the same, but that DC 8520 for rating sciatic neuropathy warrants a higher rating for moderately severe impairment, of 40 percent, than does DC 8526 for severe femoral neuropathy of only 30 percent, and even severe sciatic neuropathy warrants a higher rating, of 60 percent, than both severe and complete femoral neuropathy of 30 percent and 60 percent, respectively.  In other words, it is to the Veteran's advantage to be rated for sciatic neuropathy, under DC 8520, than for femoral neuropathy, under DC 8526.  

This said, the 20 percent rating for left lower extremity sciatic radiculopathy encompasses moderate overall impairment with symptoms such as significant or a large area of sensory disturbance and even motor and reflex changes, e.g., weakness and diminished reflexes.  The evidence in this case shows that the Veteran has such symptomatology.  However, for the next higher rating of 40 percent for moderately severe left lower extremity sciatic radiculopathy there must be motor and/or reflex changes of a higher grade, and even some atrophy may be present.  

There is no evidence that the Veteran has ever had any muscle atrophy of the left leg and repeated examinations had specifically ruled this out.  Only the May 31, 2014 VA examination found normal strength in the lower portion of the left lower extremity and only slightly decreased strength in the upper portion, i.e., the knee and hip, with other VA examinations in 2010, 2012, 2015, and even 2016 finding that left leg strength was normal.  Other than a 2010 VA examination, which found no more than some diminution in reflexes, all of the other VA rating examinations since that time have found that reflexes in the left leg were normal.  A review of the evidence shows that the Veteran's complaints, as well as clinical findings on examinations, have been of a sensory nature.  While he denied numbness at the November 2010 VA neurology examination, he complained of pain at the December 2010 VA spinal examination at which time he was found to have decreased sensation.  While no sensory deficit was found on VA general medical examination in 2012, the May 31, 2014 VA examination found moderate numbness and moderate pain in the left leg, with decreased sensation.  Subsequently, the 2015 VA examination found that sensation was normal, and the 2016 VA examination found decreased sensation to light touch and that examiner concluded that there were only mild symptoms of a sensory nature.  The combinations of these findings as to reflexes, motor, and sensory status, including the absence of any evidence of muscular atrophy or evidence of trophic or organic changes, are of only a lower degree and even examiners have never graded the disability as more than moderate in severity.  Moreover, it must be noted that the Veteran's gait has never been shown to be impaired due to radiculopathy of either lower extremity; rather, he has used a cane due to issues with his balance stemming from his service-connected residuals of TBI.  

Accordingly, even with the consideration of favorably resolving reasonable doubt, at no time during the appeal has the Veteran's left lower extremity radiculopathy been of such severity as to be more than moderate with respect to overall impairment and, so, a rating in excess of 20 percent is not warranted at any time. 

An initial Rating in Excess of 10 percent for Right Lower Extremity Radiculopathy Prior to October 12, 2016 and in Excess of 20 percent Thereafter

There is no evidence that the Veteran has ever had any muscle atrophy of the right leg.  A VA examination in April 2012 found no motor deficit in the right leg but VA examinations in November 2010, April 2012 and May 31, 2014 found only slightly diminished right leg strength.  As to right leg reflexes, these were diminished on VA examination in November 2010 but on subsequent VA examinations in December 2010, April 2012, and on May 31, 2014 his right leg reflexes were normal.  Similar minimal findings were found as to sensory abnormalities.  Specifically, he denied any numbness on VA examination in November 2010, no sensory disturbance was reported on VA physical examination in December 2010, and no sensory deficit was found on VA examinations in April 2012 and on May 31, 2014, although at the later examination he complained of shooting pain which the examiner described as mild right leg pain.  In fact, the May 31, 2014, examiner concluded that the Veteran had only mild right lower extremity radiculopathy.  This conclusion is consistent with not only the findings at that examination but also with findings yielded at prior examinations.  

A 10 percent rating for mild right lower extremity radiculopathy has been assigned prior to the October 22, 2016 VA rating examination.  However, the Board finds that although an October 22, 2015 VA rating examination found that the Veteran had no muscle atrophy, as well as normal strength and sensation in the right lower extremity, his reflexes were normal at the knee but significantly absent at the right ankle and the Veteran complained of right foot numbness.  The October 22, 2015 VA examiner concluded that the Veteran had moderate right leg sciatic radiculopathy.  

Accordingly, from the time of the grant of service connection, as of the date of the May 31, 2014, VA examination until the October 22, 2015 VA rating examination the Veteran's right lower extremity sciatic radiculopathy was productive of no more than at most mild impairment.  However, since the October 22, 2015 VA rating examination the Veteran has met the criteria for a 20 percent rating for moderate right sciatic radiculopathy.  

The Veteran's next VA rating examination was in October 2016 which found that the Veteran's strength, reflexes, and sensation was normal in the right leg and there was no muscle atrophy or trophic changes.  The examiner concluded that based on complaints of pain, numbness and paresthesia or dysesthesia the Veteran had moderate right sciatic radiculopathy.  Following the October 22, 2015 VA examination the Veteran has not had atrophy, organic changes, or motor impairment indicative of a higher grade of abnormal clinical findings, in light of the fact that the subsequent October 2016 examination found that reflexes were normal in the right leg.  Stated in other terms, since the October 22, 2015 VA examination that Veteran had not had impairment in keeping with more than moderate right sciatic radiculopathy.  

Thus, since the grant of service connection no more than a 10 percent rating for right sciatic radiculopathy has been warranted until the October 22, 2015 VA examination which demonstrated moderate right sciatic radiculopathy.  Accordingly, to this extent only the claim for an increased rating is granted, i.e., a rating in excess of 10 percent rating for mild right sciatic radiculopathy is not warranted prior to October 22, 2015, but a rating of 20 percent for moderate right sciatic radiculopathy is granted at an earlier point in time, i.e., the October 22, 2015 VA rating examination, and a rating greater than 20 percent is not warranted at any time.  

An Initial Rating in Excess of 30 percent for Tension Headaches

Tension headaches are not specifically listed in the rating schedule and under 38 C.F.R. § 4.20, are rated analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related, i.e., under 38 C.F.R. § 4.124a, DC 8100 as migraine headaches.  The strict application of criteria in an analogous DC is not generally appropriate because analogous ratings under 38 C.F.R. § 4.20 requires only "closely analogous"-and not identical-functional impairment, anatomic localization, and symptoms between an unlisted and a listed disability.   

Under DC 8100, migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated as 10 percent disabling.  A 30 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a, DC 8100.  No higher schedular rating in excess of 50 percent is provided under Diagnostic Code 8100.  

VA regulations do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100 verbatim but did not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to MERRIAN WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  To summarized, the term prostrating, as used in DC 8100, means to lie down because of exhaustion, or more precisely in terms of headaches due to being powerless, overcome or lacking vitality.  

The term "characteristic" while not defined in DC 8100, means less than "completely" prostrating headaches.  Also, "characteristic prostrating attacks" contemplated for a 30 percent rating does not contemplate a complete inability to function, as does the "completely prostrating and prolonged attacks" productive of severe economic inadaptability for a 50 percent rating.  

The Board notes that Stedman's Illustrated Medical Dictionary, 26th Edition, at page 317, defines "characteristic" as meaning "[t]ypical or distinctive of a particular disorder."  Webster's New College Dictionary, 3rd Edition, at page 192, defines "characteristic" as "[a] distinguishing attribute or element."  Dorland's Illustrated Medical Dictionary, 31st Edition, at page 343, defines "characteristic" as "typical of an individual or other entity."  In sum, in the context of DC 8100 the term characteristic means that which is typical of a particular disorder.  

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in DC 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  

The matter of whether any particular symptoms or behavior associated with headaches are "characteristically" those associated with headaches is not something which is generally discernible by laypersons.  In other words, some symptoms or behaviors which may be reported to be associated with or accompanying headaches may not, in fact, be characteristic of headaches.  For example, such things as nystagmus, auras, nausea, vomiting, photophobia, and difficulty concentrating can be characteristic of a headache (although the term characteristically is used in DC 8100 with respect to whether the headaches are prostrating, as opposed to whether any specific symptom or group of symptoms are characteristic of tension or migraine headaches).  This distinguishes whether or not certain symptoms or behavior are characteristic of headache but it necessarily also means that it must also be considered in addressing whether the symptoms or behaviors are "characteristically" prostrating under DC 8100 because any such symptoms or behaviors which are not characteristic of the service-connected headaches may be due to other causes or etiology(ies) for which service connection is not in effect or which is service-connected and assigned a separate disability rating.  Thus, any such symptoms or behaviors which are not characteristic of the service-connected headaches and which are due to such other causes or etiology(ies) may not be considered for rating purposes.  See 38 C.F.R. § 4.14 (the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.").

This is particularly true if a veteran has service-connected headaches and service-connected psychiatric disability inasmuch as headaches can cause difficulty concentrating and other symptoms or behaviors which may be similar to those which are complained of during an episode of a headache.  As to this, the Board notes that in evaluating the severity of his service-connected psychiatric disability such matters as impairment of sleep, memory, abstract thinking, understanding complex commands, and even unprovoked irritability are rating criteria for evaluating the service-connected psychiatric disorder.  

Similarly, the Veteran is service-connected for TBI residuals which encompasses symptomatology related to visual and spatial orientation; neurobehavioral effects; communication; memory, attention and concentration; social interaction; and even subjective symptoms which would include mild to moderate headaches.  

Thus, whether the Veteran's symptom complex manifested by headaches are those which "characteristically" produce prostration is best left to the domain of competent clinical assessments.  In fact, the May 11, 2017 VA examination noted that the Veteran related multiple complaints relative to his service-connected TBI, and many were similar to those he complained of as being characteristic of his headaches, i.e., dizzy spells and sensitivity to light and sound.  

Also, DC 8100 does not require 'incapacitating episodes,' much less define that term for purposes of headaches.  See Prokarym v. McDonald, 207 Vet. App. 307, 310-11 (2015) (holding that terms used to describe a disability in one diagnostic code do not necessarily apply to other disabilities).  The term "incapacitating episodes" is consistently defined throughout the Rating Schedule as one that requires bedrest and treatment 'by a physician.'  See, e.g., 38 C.F.R. § 4.71a, DC 5243 Note (1) ("an incapacitating episode is a period of acute signs and symptoms . . . that requires bed rest prescribed by a physician and treatment by a physician"); 38 C.F.R. § 4.97, DCs 6502-6601 Note ("An incapacitating episode is one that requires bedrest and treatment by a physician."); 38 C.F.R. § 4.114, DC 7345, Note (1) ('incapacitating episode' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician')."  

As to this, it is undisputed that DC 8100 does not use the term "incapacitation" or "incapacitating."  However, the very description of the degree and nature of the Veteran's impairment during his headaches, as he and other lay witnesses have described, shows that at least as applied in this case the terms prostrating and incapacitating are essentially the same.  Of course, this does not mean that under DC 8100 to establish that the headaches were incapacitating, or prostrating, that bedrest or treatment by a physician is required.  

An initial rating of 50 percent is not warranted because it is not shown that the Veteran had such very frequent and completely prostrating and prolonged headaches as to produce severe economic inadaptability.  

In this regard, the Veteran has reported that his headaches are associated with photophobia, i.e., light sensitivity, and nausea, and at times has reported sensitivity to sound.  At the November 2010 VA examination he reported having headaches 4 to 5 times weekly which required rest for 2 to three hours.  The Board also notes that in his 2013 NOD he reported that the headaches were prostrating and productive of severe economic inadaptability.  However, the language the Veteran used does no more than merely paraphrase the rating criteria at DC 8100.  Moreover, given the conflicting clinical histories which the Veteran has related as to his claimed skin condition and the vagueness of other clinical histories he has related (for example attributing many of his claimed disabilities to two inservice injuries while downplaying or simply not reporting his two postservice injuries), the Board cannot give significant weight to the frequency, duration, and severity of the Veteran's self-reported symptoms.  

Significantly, the May 2014 VA examiner specifically found that the Veteran did not have characteristically prostrating headaches, even though they were progressively worsening based on the number and duration of attacks and impaired him occupationally by limiting his ability to drive and perform functional tasks.  

It was not until the August 2, 2017 VA examination for the evaluation of the Veteran's headaches that an examiner opined that the Veteran had not only characteristically prostrating headaches but that these were prolonged, producing severe economic inadaptability.  

Accordingly, the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for tension headaches prior to August 2, 2017 but that with the favorable resolution of doubt since August 2, 2017 the Veteran has met the criteria for the maximum rating assignable for headaches of 50 percent under DC 8100.  

An Initial Compensable Rating for a Surgical Scar

Under 38 C.F.R. § 4.118 ratings are provided under DC 7800 for scars of the head, face or neck which are disfiguring.  DC 7801 provides for ratings for scar not of the head, face, or neck which are deep and nonlinear.  However, in this case as the Veteran's PO low back scar does not affect his head, face or neck and, also, is neither deep nor nonlinear.  Thus, DCs 7800 and 7801 are not applicable.  DC 7802 provides for a 10 percent rating for scarring which is superficial and nonlinear if the affected area or areas are of 144 square inches (929 sq.cms.) or greater.  Because here the total surface of the PO scar is not shown to be 144 square inches or greater DC 7802 is not applicable.  

Notes to the criteria for rating scars provide that a superficial scar is one not associated with underlying soft tissue damage; a deep scar is one associated with underlying soft tissue damage; and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under DC 7804 for scars which are unstable or painful, one or two scars warrant a 10 percent rating; three of four such scars warrant a 20 percent rating; and five or more such scars warrant 30 percent rating.  Note 2 to DC 7804 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  DC 7805 provides that any disabling effects of scars not considered in a rating under DCs 7800 - 7804 are to be rated under an appropriate diagnostic code.  

In this case, the PO lumbosacral scar is due to past surgery and, thus, the scarring of the Veteran's back due to any form of actual skin disease is not for consideration for rating purposes.  On VA examination of October 22, 2015, the Veteran's PO thoracolumbar scarring was not painful or unstable and was less than 6 square inches.  The record does not show that the Veteran has reported that his PO lumbosacral scar is in any manner symptomatic or productive of disability and the clinical evidence also does not suggest this.  Rather, the PO scar is superficial, stable, asymptomatic, and not productive of functional impairment or disability.  Thus, the preponderance of the evidence is against the claim for a compensable rating for the PO lumbosacral scar.  

Extraschedular Consideration

The Board notes that ordinarily in the evaluation of service-connected disabilities the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining entitlement to an extraschedular rating.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, it must be determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and the disability picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to VA's Director of Compensation Services to determine whether the disability requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  

The United States Court of Appeals for the Federal Circuit had held that an extraschedular rating may be assigned which considers the combined impact of multiple service-connected disorders.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  However, in Yancy v. McDonald, 27 Vet. App. 484, 496 (2016) it was held that when there are multiple service-connected disorders the Board's jurisdiction was limited to only those service-connected disorder(s) on direct appeal because it lacked jurisdiction to consider whether extraschedular referral for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to determine the proper schedular rating for a disability not on appeal.  Yancy, 27 Vet. App. at 496 (2016).  In this regard, on December 8, 2017, VA issued a Final Rule amending 38 C.F.R. § 3.321(b)(1), effective January 8, 2018, to clarify that an extraschedular rating may not be based on the combined effect of multiple service-connected disabilities.  See Final Rule, 82 Fed.Reg. 57830, 57,835 (Dec. 8, 2017); see also proposed revision 81 Fed.Reg. 23228, 23232 (Apr. 20, 2016).  This revision is applicable to all applications for benefits that are received by VA on or after January 8, 2018 or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on January 8, 2018.  

The service-connected low back disability does result in occupational impairment but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected low back disability has interfered with employment beyond what is contemplated by the rating criteria.  While it is true that the schedular rating criteria do not always address the symptoms specifically described by the Veteran but this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  Rather, the VA's Rating Schedule is generally symptom driven.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

The statements or findings of impaired function as to certain activities pertain to and are reflections of the functional limitations that are contemplated by the governing rating criteria and corresponding regulations, e.g., pain, painful motion, limitation of motion, weakness, numbness, and reduced strength.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  Logic dictates that all of these types of symptoms will, necessarily, impact upon functional activities.  Thus, both the symptoms and the logically anticipated limitation of functional activities are contemplated by the rating criteria.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  The level of severity and symptomatology of the Veteran's service-connected disability of the thoracolumbar spine have been carefully compared with the established criteria found in the rating schedule.  In essence, the Veteran's symptoms, which result in functional impairment including limitation of motion due to pain, are addressed by the rating criteria under which such disabilities are rated.   

Next, the Board will address functional impairment as it relates to specific activities.  One such activity is cooking.  Impairment in this activity usually involves disability of the shoulders and arms and not the low back.  To the extent that cooking requires flexion or other motion of the thoracolumbar spine, such specific measure of motion is explicitly part of the schedular rating criteria.  

As for functional impairment with dressing oneself, the specific acts of bending or twisting of the back that may be required to dress oneself are contemplated by the schedular rating criteria based on limited and painful motion.  For example, to the extent that dressing oneself requires lumbar flexion, such motion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To some lesser extent, dressing oneself may require lumbar extension, lateral flexion, and rotation, which are all part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.

As to functional impairment with respect to exercise, to the extent that exercise involves prolonged standing, sitting, walking, bending, disturbance of locomotion, or instability of station, such functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  

As to potential functional impairment with respect to grocery shopping, or shopping generally, including any possible use of a cart when shopping, as well as lifting, including the lifting of day-to-day objects, the slight lateral or twisting movements required for lifting objects such as groceries or other day-to-day objects (to the extent the lifting is performed by the thoracolumbar spinal segment rather than only arms and shoulders) may suggest lifting of the objects in the position of slight forward flexion, although simply lifting objects may equally involve minimal   thoracolumbar flexion or movement when lifting by primarily using the legs, arms, and shoulders.  As such, to the extent that these activities may involve thoracolumbar flexion, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To the extent that lifting shopping items or other items may require extension, lateral flexion, and rotation, such movements are part of the schedular rating criteria under combined range of motion.  

As to any possible functional impairment with respect to house cleaning, to the extent that house cleaning involves any type of lumbar spine motion, all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine are considered in arriving at a rating for the orthopedic manifestations of a spinal disorder.  See 38 C.F.R. § 4.71a, Plate V.  

To the extent that any of these activities causes incidental pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472, 479 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic codes); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  

The Board notes that a review of the record does not reveal any evidence establishing anything unique or unusual about the symptoms of the service-connected tension headaches.  The Board acknowledges that the service-connected tension headaches results in time lost from work and, so, loss of income but such pecuniary loss is the purpose of VA disability compensation based on average earning impairment and here the evidence does not show that the service-connected tension headaches have interfered with employment beyond what is contemplated by the rating criteria.  Moreover, the term "prostrating" in describing the severity of the headaches encompasses consideration of all signs and symptoms of the headaches.  Lastly, the surgical scar is asymptomatic and not productive of any economic impairment.  

Thus, an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).  

An earlier effective date than May 31, 2014, for service connection for right lower extremity radiculopathy and for service connection for left lower extremity radiculopathy

While addressed separately by the RO the underlying factual basis, and applicable governing law and regulations, are the same in the claims for effective dates for service connection for radiculopathy of each lower extremity.  Accordingly, the analysis will address both simultaneously.  

The effective date for an award of service connection based on an original claim generally "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a) (emphasis added); 38 C.F.R. § 3.400(b)(2)(i) (stating that the effective date for disability compensation is the "date of receipt of claim, or date entitlement arose, whichever is later").  As the Court has explained, "[t]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

One exception to this general rule is where an application for disability compensation is received within one year from separation from active service; in this situation, the effective date of an award "shall be" the day following separation from active service.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Effective dates for service connection based on an original claim generally are not based on the date the condition began and cannot be any earlier than date of receipt of claim.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, supra. 

The Veteran's attorney points to evidence which it is alleged shows that the Veteran complained of signs and symptoms of his radiculopathy of the lower extremities prior to the current effective date of May 31, 2014 (date of VA examination).  However, the Board also notes that there are clinical records indicating the onset, if not progression, of putative radicular symptoms following the Veteran's 1995 postservice on-the-job injury in which he reinjured his low back.  Also, there are medical records indicating that at least some, if not all, of his radicular symptoms resolved following his fourth, and postservice, low back surgery.  

In fact, in the discussion herein addressing the ratings warranted for the service-connected right and left lower extremity radiculopathies the Board considered and addressed VA rating examinations as far back as 2010 and observes that electrodiagnostic testing in 2004 and some clinical findings at least that far back indicated the presence of sciatica.  However, it must also be observed that SSA records include a January 2005 report of a private physician that concluded that L4-5 disc herniation which resulted in left L5 radiculopathy as well as plantar fasciitis, tarsal tunnel syndrome and left rotator cuff tear were related to the work injury in 1995.  

While in some circumstances it may be clear that the underlying evidence, and particularly medical evidence, is such as to indicate, at least implicitly, a desire of a Veteran to claim service connection or seek compensation for some additional disability, this is not always the case.  Indeed, it is not the case here in light of the significant evidence indicating the onset of radicular pathology only following a postservice on-the-job injury, for which the Veteran presumably sought workers' compensation benefits.  

"The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon [v. West], 12 Vet. App. at 35 ('The mere presence of the medical evidence does not establish an intent on the part of the [appellant] to seek secondary service connection for the psychiatric condition.... While the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant.'); 38 C.F.R. § 3.155(a) (2006) ('Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [the Secretary] ... 'may be considered an informal claim.' (emphasis added))."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  

VA is obligated to determine all potential claims raised by the evidence.  See, e.g., Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir. 2004) and Cook v. Principi, 318 F.3d 1334, 1347 (Fed.Cir. 2002) (en banc).  However, "the 'mere presence' of a diagnosis of a specific disorder in a VA medical report 'does not establish an intent on the part of the veteran' to seek service connection for that disorder."  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Moreover, in MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed.Cir. 2006) the Federal Circuit rejected the proposition that "medical records can be an informal claim."  

"[T]here are two recognized exceptions to this general rule, those exceptions are applicable only when an underlying claim has been awarded and the medical records demonstrate that the veteran's disability has increased, or when an underlying claim has been denied and the medical records reflect new and material evidence to reopen the claim.  See 38 C.F.R. § 3.157(b) (2005); see also Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Lalonde v. West, 12 Vet. App. 377, 381 (1999)."  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  However, such is not the case here.  Rather, this case stems from an original claim for service connection and not an application to reopen a previously denied claim of service connection. 

After a thorough review of the entire record, there is nothing prior to May 31, 2014, including any correspondence from the Veteran or any representative, which even liberally construed could be deemed to be a claim for service connection for radiculopathy of either lower extremity.  

Here, radiculopathy was not diagnostically confirmed by VA until the May 31, 2014, VA examination and this predates the date of receipt of claim on May 29, 2015.  Thus, the proper effective date should be the latter of the date of entitlement (facts found) of May 31, 2014, or the date of receipt of claim, i.e., May 29, 2015.  Thus, the proper effective date should be May 29, 2015.  To the extent that the effective date has been set as of the earlier (and not the latter, as required) date of May 31, 2014, there is no prejudice to the Veteran.  

TDIU

Total disability ratings will be assigned when there is impairment of mind or body which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  A TDIU rating may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

If a veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) but is unemployable by reason of service-connected disabilities, the RO should submit the claim to the Director for extraschedular consideration.  38 C.F.R. § 4.16(b).  

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the determination, VA may not consider non-service-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, a TDIU analysis must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994); Beaty v. Brown, 6 Vet. App. 532, 534 (1994); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991).  

Previously, the Veteran had a separate disability rating for PTSD with major depressive disorder associated with service connected low back disability, which was rated 30 percent disabling from March 26, 2010, and as 50 percent disabling from July 2, 2014 to January 11, 2017.  However, service connection was established for residuals of a traumatic brain injury (TBI) and the evaluation for that disability was assigned as 70 percent from January 11, 2017, to include the previously separated evaluated PTSD with major depression.  

The Veteran is service-connected for: TBI to include vertigo and syncope, and PTSD with major depressive disorder, rated 70 percent; lumbosacral DDD, rated 20 percent from March 26, 2010, and as 40 percent from May 31, 2014; tension headaches, rated 30 percent from March 26, 2010; left lower extremity radiculopathy, rated 20 percent from May 31, 2014; right lower extremity radiculopathy, rated 10 percent from May 31, 2014, and 20 percent from October 12, 2016; a nervus of the medial aspect of the left side of the back, rated noncompensably disabling since June 22, 2010; and a postoperative surgical scar of the lumbosacral area, rated noncompenably disabling from May 29, 2015.  There has been a combined disability rating of 60 percent since March 26, 2010; 80 percent since May 31, 2014; and 90 percent since July 2, 2014.  

Here, regardless of the outcome of the claim for service connection for acne vulgaris, now claimed as chloracne or cystic acne, the Board finds that the Veteran's service-connected disabilities, cumulatively, are such that for all practical purposes he is precluded from obtaining and retaining substantially gainful employment.  He has a high school education and work experience restocking grocery stores, as a roofer, and operating a construction company.  In this connection, his service-connected lumbosacral DDD when considered with the radiculopathy of his lower extremities are such as to prevent him from engaging in any significant manual labor.  Unfortunately, his service-connected PTSD with major depression together with his service-connected residuals of TBI are of such severity that he is precluded from sedentary labor, such as office or clerical work due to impairment of his memory, concentration, and ability to concentrate.  

Accordingly, the Board finds that the assignment of a TDIU rating is warranted.  


ORDER

The application to reopen a claim for service connection for acne vulgaris, now claimed as chloracne and cystic acne, is granted to this extent only.  

Service connection for DDD cervical spine; cervical myelopathy and polyneuropathy right upper extremity; a left hand disability; a right knee disability; a left knee meniscal tear and arthritis; a right shoulder disability; and a left shoulder disability is denied.  

Entitlement to an initial evaluation in excess of 20 percent for lumbosacral DDD prior to May 31, 2014, and in excess of 40 percent thereafter is denied.  

An initial evaluation in excess of 20 percent for left lower extremity radiculopathy is denied. 

An initial evaluation in excess of 10 percent for right lower extremity radiculopathy prior to October 22, 2015, is denied.  

An evaluation of no greater than 20 percent for right lower extremity radiculopathy is granted as of October 22, 2015, subject to applicable law and regulations governing the award of monetary benefits.  

An initial rating in excess of 30 percent for tension headaches prior to August 2, 2017, is denied but a rating of 50 percent since August 2, 2017, is granted, subject to applicable law and regulations governing the award of monetary benefits.  

An initial compensable evaluation for a surgical scar is denied.  

An effective date prior to May 31, 2014, for service connection for right lower extremity radiculopathy and for service connection for left lower extremity radiculopathy is denied.  

A TDIU rating is granted, subject to applicable law and regulations governing the award of monetary benefits.  




REMAND

The extensive factual background pertaining to the Veteran's claim for service connection for acne has been set forth above.  

Because acne was found on the examination for entrance into service, the presumption of soundness as to the presence of acne is not applicable and as to this (but not chloracne, if it exists) the question is whether the acne underwent a permanent increase in severity during service.  See 38 U.S.C. §§ 1111, 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089. 1096 (Fed.Cir. 2004); Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991); and Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed.Cir. 200). 

If there is an increase in a pre-existing disability during active service aggravation is presumed and the burden shifts to the government to show a lack of aggravation by a specific finding established by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  See Townsend v. Derwinski, 1 Vet. App. 408, 410 (1991); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (citing 38 U.S.C. § 1153) and 38 C.F.R. § 3.306(b)).  

Chloracne and Herbicide Exposure

As will be explained, the Board finds that during service the Veteran was granted emergency leave while aboard a helicopter carrier which was stationed off the coast of Vietnam.  Thus, he most likely took a helicopter to Vietnam where he then boarded a plane for transportation back to the continental United States.  

As to the allegation that the Veteran has not been provided with a test to determine his past exposure to herbicides, e.g., Agent Orange, neither he nor his attorney has offered an information or evidence that any such test exists, and the Board is not aware of any such test.  However, they may, if they choose, submit competent evidence that such a test exists.  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, chloracne or other acneform diseases consistent with chloracne, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to the exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii). According to the VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 10,b. (M21-1MR), service in the Republic of Vietnam means service in the Republic of Vietnam or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Service in the Republic of Vietnam under 38 C.F.R. § 3.307(a)(6)(iii) requires the service member's presence at some point on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008). Cf. VAOPGCPREC 7-93 (Aug. 12, 1993) (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (July 23, 1997) (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam). 

In general, "blue water" vessels such as gun line ships, aircraft carriers and supply and support ships operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "brown water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  

In Haas, the Federal Circuit essentially found that it is permissible for VA to treat claimants differently based upon whether there service was in "blue waters" as opposed to "brown waters."

In light of the foregoing, the Board cannot conclude that the Veteran's naval service on the USS New Orleans, a helicopter carrier, was in the brown waters of Vietnam and that even if that ship was at or near Haiphong Harbor, this was no more than blue water service.  

On the other hand, regarding the Veteran's statements that he was taken from his ship to an airport in Vietnam where a transport plane picked him up for a flight to the continental United States when he was granted emergency leave, the Board finds that the Veteran is competent and credible to make such statements.  See Washington v. Nicholson, Vet. App. 362, 368 (2005) (noting that a Veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing and witnessing events in service).  The Veteran and his attorney have cited to service personnel records which are consistent with this and, it is contended, corroborate the Veteran's statements of having been in Vietnam.  The Board also notes that the RO determined that the evidence was insufficient for the purpose of forwarding the case to the Joint Services Records Research Center (JSRRC) for verification (presumably because pertinent flight records are not available because they were not permanently maintained).  Notwithstanding the absence of supporting military records that do not exist, there is no evidence of record to call into question the credibility of the Veteran's statements concerning this particular in-service event since it is consistent with service personnel records.  

For the reasons which follows, at this time the Board will not adjudicate on the merits the claim for service connection for acne vulgaris, claimed as chloracne, on the basis of whether his skin condition pre-existed active service because acne vulgaris was found on the entrance examination, rebutting the presumption of soundness, such that the question would be one solely of whether it underwent an increase in severity during service.  As to this, at times the Veteran has reported that he had no skin problems or only minimal prior to service, as also reported in some supporting lay statements; however, more recently the Veteran has conceded that he had acne at service entrance but continues to state that his increased in severity during service beyond its preservice level and sufficiently so to lead to his discharge from service.  

Here, there is some evidence that suggests a skin condition underwent an increase during service, but some service records indicate that it had returned to its preservice level of disability.  Nevertheless, the fact remains that he was discharged from service due to his skin condition.  

The Veteran contends that a skin condition did not return to its preservice level of severity but underwent a permanent increase in severity during service.  However, the Board also acknowledges that ample lay evidence of the Veteran and others that the Veteran had virtually no skin problems prior to service, and the lay evidence that any skin problems he had prior to service were only minimal.  This conflicting lay evidence hardly lends itself to tending to establish any significant probative value. 

However, it is undisputed that the Veteran had a skin condition during service and that he now has a skin condition.  

At service entrance, and elsewhere, the Veteran was noted to have acne vulgaris.  Since acne vulgaris existed at the time of service entrance it could not have been due to inservice herbicide exposure.  However, this does not exclude the possibility that after having been in Vietnam that the Veteran developed a form of acne which, if not "chloracne" was some "other acneform disease consistent with chloracne" within the meaning of 38 C.F.R. § 3.309(e) for the purpose of the presumptive service connection based on inservice herbicide exposure.  

Thus, the Veteran should be afforded a VA examination for the purpose of determining whether the Veteran now has "chloracne" or some "other acneform disease consistent with chloracne." 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an examination by a dermatologist, for the purpose of determining whether it is as likely as not that the Veteran now has "chloracne" or some "other acneform disease consistent with chloracne" and whether any acne vulgaris underwent a permanent increase in severity during service.  

A copy of this Board decision and the Veteran's electronic records should be made available to the examiner for review.  

The examiner is requested to identify all skin disorders which the Veteran now has.  

(a) "Chloracne" or some "other acneform disease consistent with chloracne."  

The examiner is requested to state whether it is as likely as not that any skin disorder that the Veteran now has is either "chloracne" or some "other acneform disease consistent with chloracne."  

(b) Acne vulgaris.

The examiner is requested to render an opinion as to whether it is as likely as not that there was an increase in severity of pre-existing acne vulgaris during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  

If the examiner finds that there was an increase in severity during service the examiner should further render an opinion as to whether any such increase was clearly and unmistakably (obvious and manifest) due to the natural progress of the disorder.  

The medical personnel rendering the opinion is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.  

The term "clear and unmistakable evidence" means that the evidence cannot be misinterpreted or misunderstood, i.e., the evidence is undebatable.  

A complete rationale should be provided for each opinion or conclusion made, or explain why such an opinion or conclusion cannot be rendered.  

2.  After ensuring that the above development is completed and that the examination report is adequate, readjudicate the issue on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


